EXHIBIT 10.1

CONFIDENTIAL TREATMENT HAS BEEN REQUESTED FOR PORTIONS OF THIS EXHIBIT. THE COPY
FILED HEREWITH OMITS THE INFORMATION SUBJECT TO THE CONFIDENTIALITY REQUEST.
OMISSIONS ARE DESIGNATED AS *. A COMPLETE, UNREDACTED VERSION OF THIS EXHIBIT
HAS BEEN FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.

 

 

 

 

EXCLUSIVE LICENSE AND ALLIANCE AGREEMENT

by and between

GE HEALTHCARE UK LIMITED

and

GERON CORPORATION

 

 

 

 

 

 

--------------------------------------------------------------------------------

TABLE OF CONTENTS

1.       DEFINITIONS 3 2. ALLIANCE PROGRAM 9 3. LICENSE GRANTS 11 4. DILIGENCE;
DEVELOPMENT REPORTS 14 5. PAYMENTS; ROYALTIES AND ROYALTY REPORTS 16 6.
CONFIDENTIALITY AND PUBLICATION 21 7. REPRESENTATIONS AND WARRANTIES; COVENANTS 
22 8. INDEMNIFICATION; INSURANCE 24 9. PATENT PROVISIONS 25 10. TERM AND
TERMINATION 31 11.   MISCELLANEOUS 33 12. SCHEDULES 39


2 of 61
GEH-02948/Exclusive License and Alliance Agreement/GE Healthcare UK Limited

--------------------------------------------------------------------------------

EXCLUSIVE LICENSE AND ALLIANCE AGREEMENT

     THIS AGREEMENT, effective as of June 29, 2009, the “Effective Date”, by and
between GE HEALTHCARE UK LIMITED an English corporation having its principal
place of business at Amersham Place, Little Chalfont, Buckinghamshire, HP7 9NA
UK (“GEHC”) and GERON CORPORATION, a corporation organized and existing under
the laws of Delaware having its principal place of business at 230 Constitution
Drive, Menlo Park, CA 94025, USA (“Geron”).

RECITALS:

     WHEREAS, Geron has expertise and access to certain intellectual property
rights related to the propagation and differentiation of human embryonic derived
cells;

     WHEREAS, GEHC has expertise and access to intellectual property rights
related to cell manufacturing, and is involved in the manufacture, marketing,
sales, and distribution of products used as research tools;

     WHEREAS, Geron has licensed from the Wisconsin Alumni Research Foundation
certain patent rights and other intellectual property relating to human
embryonic stem cells and is willing to grant GEHC a sublicense under such patent
rights under a separate patent sublicense agreement for the development and
commercialization by GEHC of cellular assay products derived from human
embryonic stem cells for use in in-vitro assays;

     WHEREAS, GEHC and Geron desire to enter into an exclusive license and
alliance agreement to develop and commercialize cellular assay products derived
from human embryonic stem cells for use in in-vitro assays upon the terms and
conditions set forth herein; and

     NOW, THEREFORE, in consideration of the foregoing premises and the mutual
covenants herein contained, the Parties hereby agree as follows:

1. DEFINITIONS                 

Unless specifically set forth to the contrary herein, the following terms,
whether used in the singular or plural, shall have the respective meanings set
forth below:

  1.1

“Affiliate” means any individual, corporation, association or other business
entity which directly or indirectly controls, is controlled by or is under
common control with the Party in question. As used in this definition of
“Affiliate,” the term “control” means the direct or indirect ownership of fifty
percent (50%) or more of the stock having the right to vote for directors
thereof or the ability to otherwise control the management of the corporation or
other business entity whether through the ownership of voting securities, by
contract, resolution, regulation or otherwise; provided, however, that the term
“Affiliate” shall not include subsidiaries or other entities in which a Party or
its Affiliates owns a majority of the ordinary voting power necessary to elect a
majority of the board of directors or other governing body, but is restricted
from electing such majority by contract or otherwise until the time such
restrictions are no longer in effect.

  1.2

“Alliance Invention” shall mean any process, method, composition of matter,
article of manufacture, discovery or finding that is conceived and/or reduced to
practice during and as a result of the Alliance Program and “Invent” shall mean
the act of conception and/or reduction to practice of such Invention. Alliance
Inventions shall be summarized in the Final Report specified in Section 2.9.

3 of 61
GEH-02948/Exclusive License and Alliance Agreement/GE Healthcare UK Limited

--------------------------------------------------------------------------------


1.3

“Alliance Know-How” shall mean any information and materials, including but not
limited to discoveries, improvements, processes, methods, protocols, formulas,
data, inventions, know-how and trade secrets, patentable or otherwise, which
arise during and as a result of the Alliance Program, (i) are conceived,
developed, or reduced to practice solely by a Party or jointly by the Parties
and, (ii) are not generally known and (iii) are owned by a Party or jointly by
the Parties. For the avoidance of doubt, Alliance Know-How shall exclude Geron
Know-How and GEHC Know-How. Alliance Know-How shall be summarized in the Final
Report specified in Section 2.9.

               1.4

“Alliance Patent Rights” shall mean all Patent Rights covering Inventions
arising from the Alliance Program. All Alliance Patent Rights shall be
summarized in the Final Report specified in Section 2.9.

  1.5

“Alliance Program” shall mean the product development activities undertaken by
the Parties hereto under the Alliance Workplan as set forth in Schedule 2.2.

  1.6

“Alliance Program Initiation Date” shall mean July 1, 2009.

  1.7

“Alliance Program Term” shall have the meaning provided in Section 2.3.

  1.8

“Alliance Steering Committee” or “ASC” shall mean the committee, as more fully
described in Section 2.6.

  1.9

“Calendar Half” shall mean the respective periods of six (6) consecutive
calendar months ending on June 30 and December 31.

  1.10

“Calendar Year” shall mean each successive period of twelve (12) months
commencing on January 1 and ending on December 31.

  1.11

“Cellular Assay Products Field” shall mean the use of Cellular Assay Products
for in vitro assay applications, including but not limited to drug discovery and
development, drug monitoring, drug toxicology testing, and consumer products
testing, but excluding the use of any Cellular Assay Product in any therapeutic
or diagnostic application.

  1.12

“Cellular Assay Product” shall mean, collectively, Patent Products and Know-How
Products.

  1.13

“Commercially Reasonable Efforts” shall mean, (a) with respect to the efforts to
be expended by a Party to accomplish a particular objective, the good-faith and
diligent efforts that such Party would normally use to accomplish a similar
objective under similar circumstances, and (b) with respect to the research,
development or commercialization of a Cellular Assay Product, such efforts as
are substantially equivalent to those efforts and resources commonly used by
GEHC for a comparable product, taking into account commercially relevant factors
such as (as applicable) stage of development, product life, market potential and
regulatory issues.

  1.14

“Development Report” shall mean a written report, as specified in Section 4.4,
containing the following elements: (a) a summary of Cellular Assay Products and
services related thereto being developed by GEHC and (b) a summary of Cellular
Assay Products and services related thereto which have been developed by GEHC,
their existing markets, their potential markets, and any future development work
opportunities to enhance their performance.

  1.15

“Effective Date” shall mean the date set forth in the first paragraph of this
Agreement.

4 of 61
GEH-02948/Exclusive License and Alliance Agreement/GE Healthcare UK Limited

--------------------------------------------------------------------------------


1.16 “First Commercial Sale” shall mean, with respect to any Cellular Assay
Product, the first sale in an arms length transaction to a Third Party for end
use or consumption of such Cellular Assay Product in the Territory.
               1.17 “GEHC Alliance IP Rights” shall have the meaning set forth
in Section 9.1.   1.18 “GEHC Development Partner” shall mean a person or
organization with which GEHC enters into a written collaborative agreement,
including the sublicensing of Geron patents, for the research or development of
products in the Cellular Assay Products Field. For the avoidance of doubt, a
GEHC Development Partner shall not have rights to market or sell products in the
Cellular Assay Products Field.   1.19 “GEHC Know-How” shall mean any information
and materials, including, but not limited to, discoveries, improvements,
processes, methods, protocols, formulas, data, inventions, know-how and trade
secrets, patentable or otherwise, which during the term of this Agreement, (i)
are owned or controlled by GEHC or its Affiliates, (ii) are not generally known
and (iii) are mutually agreed by the Parties to be necessary or useful to Geron
in the performance of its obligations under the Alliance Program, excluding,
however, any Alliance Patent Rights and Alliance Know-How.   1.20 “Geron
Alliance IP Rights” shall have the meaning set forth in Section 9.1.   1.21
“Geron Background Patent Rights” shall mean the Patent Rights identified in
Schedule 1.21.   1.22 “Geron Development Partner” shall mean a person or
organization with which Geron enters into a written collaborative agreement,
including the licensing of Geron patents, for the research, development or
commercialization of products in the Geron Field, but not the Cellular Assay
Products Field.   1.23 “Geron Field” shall mean therapies that comprise, or are
derived from, or developed or manufactured using, human embryonic stem cells.  
1.24 “Geron Future Patent Rights” shall mean any and all Patent Rights in the
Territory which arise after the Effective Date and which (a) are owned by, or
are assigned to, Geron or those Affiliates that Geron controls; (b) are
reasonably necessary for the development of products under this Agreement; and
(c) for which Geron has the unencumbered right to license to GEHC (meaning the
legal right to license to GEHC without the payment of consideration to a Third
Party). Geron Future Patent Rights shall exclude Alliance Patent Rights. Geron
shall list Geron Future Patent Rights on a Schedule 1.24, which Schedule shall
be updated on an annual basis.   1.25 “Geron Know-How” shall mean all
information and materials which are provided by Geron to GEHC in connection with
this Agreement, other than Geron Background Patent Rights and Geron Future
Patent Rights, including but not limited to discoveries, improvements,
processes, methods, protocols, formulas, data, inventions, know-how and trade
secrets, patentable or otherwise, which during the term of this Agreement (i)
are owned or controlled by Geron or its Affiliates, (ii) are not generally
known, and (iii) relate to human embryonic stem cells or are otherwise mutually
agreed by the Parties to be necessary or useful to GEHC in the Cellular Assay
Products Field, and the research, development, manufacture, marketing, use or
sale of Cellular Assay Products. As of the Effective Date, the categories of
Geron Know-How that the parties reasonably anticipate will be conveyed to
accomplish the Alliance Program are set forth in the Alliance Workplan.

5 of 61
GEH-02948/Exclusive License and Alliance Agreement/GE Healthcare UK Limited

--------------------------------------------------------------------------------


1.26 “Information” shall mean any and all information and data, including,
without limitation, all GEHC Know-How, Geron Know-How, Alliance Program Know-How
and all other scientific, pre-clinical, clinical, regulatory, manufacturing,
marketing, financial and commercial information or data, whether communicated in
writing or orally or by any other method, which is provided by one Party to the
other Party in connection with this Agreement.                1.27 “Infringement
Notice” shall mean a written notice delivered by GEHC to Geron in which GEHC
certifies to Geron that it has a good faith belief based on a reasonable
analysis of the available evidence, where such analysis may be made through a
claim chart, that a Third Party is offering for sale a product or service in the
Cellular Assay Products Field that infringes the Geron Background Patent Rights
or Geron Future Patent Rights and further containing a request by GEHC to Geron
to take legal action on the potential infringement.   1.28 “Joint Alliance IP
Rights” shall have the meaning set forth under Section 9.1. For the avoidance of
doubt, Joint Alliance IP Rights shall include Joint Alliance Patent Rights and
Joint Alliance Know-How.   1.29 “Know-How Product” shall mean products or
services that (1) contain cells that comprise, or are derived from or
manufactured using, human embryonic stem cells; and either (2) are developed in
or otherwise arise, directly from the Alliance Program or (3) are developed or
manufactured using Geron Know-How provided by Geron to GEHC in connection with
this Agreement. For the avoidance of doubt, Know How Product does not include
products or services that contain cells that comprise, or are derived from or
manufactured using, human induced pluripotent stem cells.   1.30 “Limited Field”
shall mean products or services that contain cells that comprise, or are derived
from, or manufactured using, human embryonic stem cells (and not human induced
pluripotent stem cells) in markets outside of the Geron Field and the Cellular
Assay Products Field.   1.31 “Net Sales” shall mean the gross invoice price of
Cellular Assay Product sold by GEHC to the first Third Party after deducting, if
not previously deducted, from the amount invoiced or received:     (a) ordinary
and customary trade and quantity discounts actually granted by GEHC, other than
early pay cash discounts;     (b) returns, rebates and chargebacks;     (c)
retroactive price reductions that are actually granted;     (d) a fixed amount
equal to * percent (* %) of the amount invoiced to cover bad debt, sales or
excise taxes, early payment cash discounts, transportation and insurance, custom
duties, and other governmental charges; and     (e) indirect taxes such as Value
Added Tax and similar goods & service taxes, excluding sales & excise taxes and
duties as covered by (d) above.

____________________

*: Certain information on this page has been omitted and filed separately with
the Commission. Confidential treatment has been requested with respect to the
omitted portions.

6 of 61
GEH-02948/Exclusive License and Alliance Agreement/GE Healthcare UK Limited

--------------------------------------------------------------------------------


                 

In the event that a Cellular Assay Product is sold in combination with a second,
discrete product or service or incorporated in another product or service
(jointly referred to as a “Combination Product”), then GEHC shall make an
adjustment to the calculation of Net Sales to account for the fair value of the
Cellular Assay Product in proportion to the invoice price of the Combination
Product. The adjustment shall be based on the following principles:

  (i) If the Cellular Assay Product and the second discrete product (or the
other component(s) in the Combination Product) are sold as standalone items by
GEHC, then the proportion shall be based on the list price of the Cellular Assay
Product and the list price of the second, discrete product (or the other
component(s) in the Combination Product).   (ii) If the Cellular Assay Product
and the second discrete product (or the other component(s) in the Combination
Product) are not sold as standalone items by GEHC, then the proportion shall be
based on the standard production cost for the Cellular Assay Product in relation
to the standard production cost for the second, discrete product (or other
component(s) included in the Combination Product).   (iii) If the Cellular Assay
Product is incorporated as part of a service sold by GEHC, the list price of the
Cellular Assay Product employed in the provision of the service shall be used in
the calculation of Net Sales.

     The following examples illustrate in a non-exhaustive manner, the parties’
intentions with respect to Combination Products.

                              (a) The sale by GEHC of a Cellular Assay Product
in a kit along with a second cell type that is not a Cellular Assay Product is
an example of a Combination Product;   (b) The provision of a service by GEHC in
which test compounds are assayed by GEHC using Cellular Assay Products is an
example of a Combination Product;   (c) The mere inclusion in a Cellular Assay
Product of materials that are routinely provided with cells for use in assays
such as vials or plates for packaging or media for maintenance of the cells
shall by itself not qualify the Cellular Assay Product as a Combination Product;
  (d) The incorporation of a technology licensed from a Third Party as an
integral part of a Cellular Assay Product shall by itself not qualify the
Cellular Assay Product as a Combination Product (but an adjustment to the
applicable royalty rate may be available as provided in Section 5.2.2(b)).

     For each Combination Product that GEHC places on the market, it shall
propose an adjustment based on the above principles to be applied for royalty
calculation purposes as long as GEHC has any obligations to make royalty
payments on that Combination Product (a “Royalty Adjustment Proposal”). The
Royalty Adjustment Proposal shall be made in connection with the first royalty
report following the launch by GEHC of each Combination Product and shall be
clearly marked as a “Proposal for Royalty Adjustment for a Combination Product”.
Geron shall have the right to request additional information from GEHC regarding
the basis for the Royalty Adjustment Proposal within thirty (30) days and GEHC
shall provide a written response providing such additional information or
stating such information does not exist. Geron shall have sixty (60) days from
the later of receipt of the Royalty Adjustment Proposal or receipt of additional
information (if requested by Geron) to object to the Royalty Adjustment Proposal
otherwise it shall be deemed accepted by Geron. If Geron objects in writing
within said time period then the parties shall negotiate in good faith to reach
an agreement on the royalty adjustment. If the parties are unable to reach
agreement within sixty (60) days, then each party may refer this issue for final
resolution to arbitration in accordance with Section 11.8 below.

7 of 61
GEH-02948/Exclusive License and Alliance Agreement/GE Healthcare UK Limited

--------------------------------------------------------------------------------

     A Cellular Assay Product shall be deemed sold, leased, or transferred at
the time GEHC receives payment for such Cellular Assay Product.

     Cellular Assay Products used in testing or as marketing samples to develop
or promote the Cellular Assay Product(s) shall not be included as Cellular Assay
Product(s) used, sold, leased, or transferred under the definition of Net Sales;
provided the Cellular Assay Products are supplied to the user at no cost.

1.32 “Party” shall mean GEHC and Geron, individually, and “Parties” shall mean
GEHC and Geron, collectively.                 1.33 “Patent Product” shall mean
products or services that (1) contain cells that comprise, or are derived from,
or manufactured using, human embryonic stem cells and (2) the development,
manufacture, sale or use of which would, but for the license rights granted
herein, infringe one or more Valid Patent Claims. The classification of whether
a Cellular Assay Product is a Patent Product shall be made upon the First
Commercial Sale of the Cellular Assay Product and cannot be changed as the
result of an action (such as the change of the site of manufacture) taken by
GEHC. For the avoidance of doubt, Patent Product does not include products or
services that contain cells that comprise, or are derived from or manufactured
using, human induced pluripotent stem cells.   1.34 “Patent Rights” shall mean
those patents and patent applications in the Territory (which for the purposes
of this Agreement shall be deemed to include certificates of invention and
applications for certificates of invention) and any divisions, continuations,
continuations-in-part, reissues, reexaminations, registrations, renewals,
substitutions, and supplementary protection certificates based thereon and other
governmental actions that extend any of the patents and patent applications, and
any and all equivalents, U.S. and foreign, to any of the foregoing that relate
to human embryonic stem cells and cells differentiated therefrom.   1.35
“Territory” shall mean all of the countries in the world, and their territories
and possessions.   1.36 “Third Party” shall mean an entity other than GEHC and
Geron.   1.37 “U.S.” shall mean the United States of America, its territories
and possessions, including but not limited to the Commonwealth of Puerto Rico.  
1.38 “Valid Patent Claim” shall mean a claim of an issued and unexpired patent
included within the Geron Background Patent Rights, Geron Future Patent Rights,
Geron Alliance IP Rights or Joint Alliance IP Rights, which claim has not been
revoked or held unenforceable or invalid by a decision of a court or other
governmental agency of competent jurisdiction (which decision is not appealable
or has not been appealed within the time allowed for appeal), and which claim
has not been disclaimed, denied or admitted to be invalid or unenforceable
through reissue, re-examination or disclaimer or otherwise as of the date of
sale of a Patent Product.   1.39 “WARF Patent Sublicense Agreement” shall mean
the Patent Sublicense Agreement entered into by Geron and GEHC on June 29, 2009.

8 of 61
GEH-02948/Exclusive License and Alliance Agreement/GE Healthcare UK Limited

--------------------------------------------------------------------------------


2. ALLIANCE PROGRAM                2.1 Alliance Program Objectives Geron and
GEHC shall engage in an Alliance Program to further the development and
commercialization of Cellular Assay Products upon the terms and conditions set
forth in this Section. The Alliance Program shall focus on research and
development of Cellular Assay Products and shall be part of GEHC’s diligent
development of such products. All activities beyond product launch, including
manufacturing, sales and promotional activities shall be conducted solely by
GEHC.   2.2 Alliance Workplan The activities to be undertaken in the Alliance
Program, including FTE utilization, timelines, product development plans and the
responsibilities of each Party, shall be specified in an Alliance Workplan,
which shall be updated at least annually and shall include a product development
plan that identifies all currently planned Cellular Assay Products and
approximate timelines and resources required for development and
commercialization of such Cellular Assay Products. The first Alliance Workplan
is attached hereto as Schedule 2.2.   2.3 Term of the Alliance Program The
Alliance Program Term shall be * (*) years from the Alliance Program Initiation
Date. Any renewal or extension of the Alliance Program Term thereafter shall be
at GEHC’s election and subject to agreement of terms between the Parties. For
avoidance of doubt, neither Party shall be under any obligation to renew or
extend the Alliance Program.   2.4 Funding of the Alliance Program GEHC will be
responsible for all costs incurred by GEHC in the performance of the Alliance
Program. GEHC shall pay the full cost of Alliance Workplan activities undertaken
at Geron for the Alliance Program Term, including FTE costs, materials and
supplies as set out in this Section 2.4. The parties have agreed that GEHC shall
pay to Geron the following amounts in consideration of activities to be
undertaken by Geron during the Alliance Program Term:     (i) A total of $ * USD
to be paid in amounts of $ * USD on a quarterly basis within 30 days of the end
of each three-month period, the first payment to be payable within 30 days of
the Alliance Program Initiation Date; and      (ii) A total of $ * USD to be
paid in amounts of $ * USD on a quarterly basis within 30 days of the end of
each three-month period, the first payment to be payable within 30 days of the *
anniversary of the Alliance Program Initiation Date.     These payments shall be
non-refundable. In the event of termination under Section 10.2, the payment
under Sections 2.4(i) shall be immediately due and payable.     While the
Parties have agreed these amounts in good faith as sufficient to cover the
projected costs of the aspects of the Alliance Workplan to be performed by Geron
(except as specified in the Alliance Workplan), the Parties agree that
amendments to the Alliance Workplan which would impose significant and material
additional costs on Geron will only be made with Geron’s prior consent and upon
condition that any cost increases to Geron are covered by the payments from
GEHC.

____________________

*: Certain information on this page has been omitted and filed separately with
the Commission. Confidential treatment has been requested with respect to the
omitted portions.

9 of 61
GEH-02948/Exclusive License and Alliance Agreement/GE Healthcare UK Limited

--------------------------------------------------------------------------------


(a) Funded Employees Geron has identified in the Alliance Workplan * (*) Geron
employees, *, * and *, whose work shall be fully funded by GEHC. These
designated employees shall be hired during the Alliance Program and shall work
only on Alliance Program activities. The names of the employees shall be
identified to GEHC as soon as they are hired and these employees shall be fully
available for interaction with GEHC counterparts and for transfer of technology
to GEHC. In addition to the designated employees, Geron has also identified
existing Geron employees, *, *, and *, who will be “loaned” to the Alliance
Program for performance of functions and for the time periods identified in the
Alliance Workplan. After completion of the term of the Alliance Program (subject
to any agreed extensions) and provided that this Agreement is still in force,
Geron shall not prohibit GEHC from recruiting or hiring the employees designated
as *, * and *.   (b) Cell Banks The parties acknowledge that the good faith cost
estimates set out in Schedule 2.4(b) attached hereto for the generation of cell
banks in the Alliance Workplan are not covered by the funding specified in
Section 2.4(i) and (ii) and are separate costs to be paid by GEHC to Geron,
subject to GEHC’s prior written approval, if GEHC requests the generation of
such cell banks.   2.5 Limitation of Geron Obligations GEHC acknowledges that
Geron’s ability and obligation to participate in the Alliance Program is limited
to the resources funded by GEHC under this Article 2.                2.6
Alliance Program Governance The Parties hereby establish an Alliance Steering
Committee (the “ASC”) to oversee, manage, and review the performance of the
Alliance Program and to develop future Alliance Workplans. Each of the Parties
shall bear its own costs incurred in connection with the ASC. In the event that
the performance by either Party of the activities to be carried out by such
party under the Alliance Workplan is unexpectedly impacted or delayed for
reasons other than reasons relating to scientific and/or technical issues and/or
regulatory issues (“ Administrative Reasons”), such as the ability to procure
appropriate resources, the Parties agree to raise such issue at an ASC meeting.
The Party whose performance is impacted or delayed by these Administrative
Reasons shall be fully responsible for any additional costs incurred under the
Alliance Workplan as a result of such delay, unless the impact or delay is
caused by the other party.   (a) Composition of the ASC The ASC shall comprise *
representatives of GEHC and * representatives of Geron. Each Party may change
its representatives to the ASC from time to time, in its sole discretion,
effective upon written notice to the other Party of such change. These
representatives shall have appropriate technical credentials, experience and
knowledge, and ongoing familiarity with the Alliance Program. Additional
representatives or consultants may from time to time, by mutual consent of the
Parties, be invited to attend ASC meetings. The ASC shall be chaired by a
representative of GEHC and meeting minutes shall be recorded by or on behalf of
the chairperson. The chairperson shall provide written minutes of each ASC
meeting to Geron within 10 days of date of the meeting.

____________________

*: Certain information on this page has been omitted and filed separately with
the Commission. Confidential treatment has been requested with respect to the
omitted portions.

10 of 61
GEH-02948/Exclusive License and Alliance Agreement/GE Healthcare UK Limited

--------------------------------------------------------------------------------


(b) Meeting Frequency The ASC shall meet at least quarterly either in person or
by telephone or video conference to review performance of the Alliance Program
and adjust workplan objectives or timelines appropriately. Prior to the ASC
meetings, the Parties shall exchange written summaries of the matters to be
presented to the ASC. Any Information exchanged at ASC meetings shall be
appropriately documented.   (c) ASC Decisions The members of the ASC shall
strive to reach unanimous decisions. With the exception specified for budget
matters in Section 2.4, in the event that the ASC cannot or does not, after good
faith efforts, reach unanimous agreement on an issue, the resolution and/or
course of conduct shall be determined by the chairperson of the ASC, in his/her
sole discretion, provided that Geron shall have the right to raise issues of
substance to the appropriate executive manager of GEHC Life Sciences Division if
not in agreement with a decision made by the chairperson.   2.7 License to Geron
GEHC hereby grants to Geron a fully-paid up, non-exclusive, non-sublicensable
license under GEHC Know-How solely for the purpose of performing the Alliance
Program and Alliance Workplan.                2.8 Records and Reports The
Parties shall maintain records of activities under the Alliance Program, in
sufficient detail and in good scientific manner appropriate for patent and
regulatory purposes, which shall fully and properly reflect all work done and
results achieved. The content of such records shall be made accessible for
review by either party.   2.9 Final Report The Parties shall jointly create a
written summary of all the work done and results achieved under the Alliance
Program, including but not limited to, an agreed list of all of the Alliance
Know-How and Alliance Patent Rights classified by ownership as Geron Alliance IP
Rights, GEHC Alliance IP Rights and Joint Alliance IP Rights as further set out
in Section 9.1 that will be used to consider option exercises by each party, due
sixty (60) days after the end of the Alliance Program.    2.10 Technical Support
After the end of the Alliance Program and up until GEHC’s royalty obligations
hereunder terminate, Geron agrees to provide GEHC reasonable access to Geron by
e-mail or telephone to respond to GEHC’s queries concerning the Geron Background
Patent Rights, Geron Future Patent Rights, Geron Alliance IP Rights, Geron’s
interest in Joint Alliance IP Rights and Geron Know-How that relate to the
Cellular Assay Products. Such access shall be subject to the availability of
appropriate Geron personnel, and GEHC recognizes that Geron will need to give
priority to Geron development work. To a reasonable extent such support will be
provided free of charge. If Geron wishes to charge GEHC for additional support
services written agreement shall be made in advance on a case-by-case basis. For
the avoidance of doubt, Geron employees funded by GEHC under the Alliance
Program shall be available to GEHC as specified in Section 2.4(a).   3. LICENSE
GRANTS   3.1 License and Option Grants to GEHC   3.1.1 Exclusive Licenses Geron
hereby grants to GEHC and its Affiliates an exclusive license under Geron
Background Patent Rights, Geron Future Patent Rights, Geron Alliance IP Rights,
Geron’s interest in Joint Alliance IP Rights, and Geron Know-How to develop,
have developed, make, have made, use, sell, have sold, and import Cellular Assay
Products throughout the Territory in the Cellular Assay Products Field. The
license granted in this Section 3.1.1 shall not be sublicensable by GEHC without
Geron’s written consent, which will not be unreasonably withheld.
Notwithstanding the above, GEHC shall have the right to pass on to GEHC
Development Partners and GEHC customers the right to use Cellular Assay Products
in the Cellular Assay Products Field.

11 of 61
GEH-02948/Exclusive License and Alliance Agreement/GE Healthcare UK Limited

--------------------------------------------------------------------------------


3.1.2 Non-Exclusive License Geron hereby grants to GEHC and its Affiliates (i) a
non-exclusive non-royalty bearing, irrevocable fully paid-up license under
Geron’s Alliance IP Rights, Geron’s interest in Joint Alliance IP Rights and
Geron Know-How to develop, make, use, sell, have sold, and import products
throughout the relevant territories in the Limited Field and (ii) a
non-exclusive non-royalty bearing, irrevocable fully paid-up license under
Geron’s Alliance IP Rights and Geron’s interest in Joint Alliance IP Rights to
develop, have developed, make, have made, use, sell, have sold, and import
products throughout the relevant territories in the Limited Field. The license
granted in this Section 3.1.2 shall not be sublicensable by GEHC without Geron’s
written consent. Notwithstanding the above, GEHC shall have the right to pass on
to GEHC customers the right to use products in the Limited Field.               
  3.1.3 Option Geron hereby grants to GEHC an option to negotiate in good faith
and on commercially reasonable terms:   (a) an exclusive, payable license, with
the right to sublicense for the Limited Field under Geron Alliance IP Rights,
and Geron’s interest in Joint Alliance IP Rights. GEHC’s right to exercise this
option shall expire * (*) days after the receipt of the Final Report, specified
in Section 2.9, by both Parties, unless otherwise agreed by the Parties. GEHC
shall be entitled to exercise the option by providing written notice to Geron at
any time prior to expiration of the option. The parties shall execute a binding
term sheet for such option within * (*) days of such notice (or such time as
mutually agreed upon by the parties) or GEHC’s option right shall expire and;  
(b) a sub-license for the Cellular Assay Products Field in the Territory to *.
GEHC may exercise this option at any time by providing written notice to Geron.
  3.1.4 Right of First Negotiation GEHC shall have a right to negotiate to
expand the definition of Patent Products and Know-How Products under this
Agreement to include *. Such right shall operate as follows:   (a) GEHC may
provide a written request to Geron to expand such definition and thereafter the
Parties shall negotiate in good faith commercially reasonable terms with respect
thereto. The Parties shall execute a binding term sheet for such expanded
definition within * (*) days of such request (or such time as mutually agreed
upon by the parties) or GEHC’s right of first negotiation shall expire.   (b)
Geron shall provide GEHC written notice prior to initiating any activity
(including, but not limited to, the granting of licenses to a Third Party) that
would conflict with GEHC’s right of negotiation hereunder. Within * (*) days of
such notice, GEHC may elect to provide Geron with the notice specified in
Section 3.1.4(a) and thereafter, the Parties shall commence negotiations as set
forth in Section 3.1.4(a). If Geron does not receive such notice within * (*)
days, GEHC’s right of first negotiation shall expire.

____________________

*: Certain information on this page has been omitted and filed separately with
the Commission. Confidential treatment has been requested with respect to the
omitted portions.

12 of 61
GEH-02948/Exclusive License and Alliance Agreement/GE Healthcare UK Limited

--------------------------------------------------------------------------------


3.1.5 Retained Rights Notwithstanding the exclusive license granted in Section
3.1.1, nothing herein shall preclude either party from engaging in any research
or development relating to human embryonic stem cells internally or with a Third
Party.                3.2 License and Option Grants to Geron   3.2.1
Non-Exclusive License GEHC hereby grants to Geron a non-exclusive non-royalty
bearing, irrevocable fully paid-up license under GEHC Alliance IP Rights to
develop, make, have made, use, sell, have sold, and import products throughout
the relevant territories in the Geron Field. The non-exclusive license granted
in this Section 3.2.1 shall be sublicensable only to Geron Development Partners,
in which event such sublicense will only remain in force whilst the sublicense
is a Geron Development Partner. Geron shall notify GEHC within thirty (30) days
of execution of the sublicense of the identity of the Geron Development
Partner(s). Geron shall deliver to GEHC a copy of such sublicense upon execution
and a copy of any subsequent amendment, within thirty (30) days of its
execution. However, Geron may redact from such sublicense agreements any
Confidential Information.   3.2.2 Option GEHC hereby grants to Geron an option
to negotiate in good faith and on commercially reasonable terms an exclusive,
payable license in the Geron Field under GEHC Alliance IP Rights and GEHC’s
interest in Joint Alliance IP Rights. Geron’s right to exercise this option
shall expire * (*) days after the termination or expiration of the Alliance
Program, unless otherwise agreed by the Parties Geron shall be entitled to
exercise the option by providing written notice to GEHC at any time prior to
expiration of the option. The parties shall execute a binding term sheet for
such option within * (*) days of such notice (or such time as mutually agreed
upon by the parties) or Geron’s option right shall expire.   3.2.3      No
Implied Licenses Each Party retains all rights not explicitly granted in this
Article 3. Neither Party shall obtain any license or other intellectual property
interest in, to, or under any Information or Patent Rights of the other Party,
by implication or otherwise, except as expressly set forth in this Article 3.

____________________

*: Certain information on this page has been omitted and filed separately with
the Commission. Confidential treatment has been requested with respect to the
omitted portions.

13 of 61
GEH-02948/Exclusive License and Alliance Agreement/GE Healthcare UK Limited

--------------------------------------------------------------------------------


3.3 Bankruptcy                3.3.1 All licenses granted under or pursuant to
this Agreement by the granting Party to the receiving Party are, and shall
otherwise be deemed to be, for purposes of Section 365(n) of the Bankruptcy Code
(the “Code”), licenses of rights to “intellectual property” as defined under
Section 101(35A) of the Code. The Parties agree that the receiving Party, as a
licensee of such rights under this Agreement, shall retain and may fully
exercise all of its rights and elections under the Code, and that upon
commencement of a bankruptcy proceeding by or against the granting Party under
the Code, the receiving Party shall be entitled, to the extent necessary for the
receiving Party to continue to preserve its license rights under this Agreement,
to a complete duplicate of any such intellectual property and all embodiments of
such intellectual property. Such intellectual property and all embodiments
thereof shall be promptly delivered to the receiving Party (i) upon any such
commencement of a bankruptcy proceeding upon written request therefor by
receiving Party, unless the granting Party elects to continue to perform all of
its obligations under this Agreement or (ii) if not delivered under (i) above,
upon the rejection of this Agreement by or on behalf of the granting Party upon
written request therefor by the receiving Party. The foregoing provisions of
this Section 3.3 are without prejudice to any rights the receiving Party may
have arising under the Code or other applicable law.   4. DILIGENCE; DEVELOPMENT
REPORTS   4.1 Generally GEHC shall use Commercially Reasonable Efforts to
develop and commercialize Cellular Assay Products for use in the Cellular Assay
Products Field. The Parties’ reasonable expectation at the outset of this
Agreement, consistent with the Alliance Workplan attached as Schedule 2.2, is
that at least * Cellular Assay Products will be commercialized within * (*)
years of the Effective Date.   4.2 During the Alliance Program GEHC and Geron
shall perform their respective obligations under the Alliance Workplan in
Schedule 2.2. Geron agrees to carry out the activities specified in Schedule
2.2, including, but not limited to, the transfer to GEHC of all Geron Know-How,
in a professional and workmanlike manner by personnel with appropriate skills
and qualifications. For so long GEHC performs its obligations under the Alliance
Workplan, including without limitation, funding Alliance Workplan activities at
Geron and GEHC at or above the levels specified in Section 2.4, the Parties
agree that the Commercially Reasonable Efforts standard will be satisfied, and
that written ASC meeting minutes provided by the chairperson to Geron shall
constitute appropriate written Development Reports. Geron and GEHC recognize
that the Alliance Workplan is dependent on scientific and technical progress,
the nature of which is uncertain. Consequently, neither Party shall be held to
be in material breach of this Agreement on account of scientific and/or
technical issues and/or regulatory issues that cause delays in the Alliance
Workplan.

____________________

*: Certain information on this page has been omitted and filed separately with
the Commission. Confidential treatment has been requested with respect to the
omitted portions.

14 of 61
GEH-02948/Exclusive License and Alliance Agreement/GE Healthcare UK Limited

--------------------------------------------------------------------------------


4.3 After the Alliance Program   4.3.1 Business Plans                  (a)
Within sixty (60) days of the date of expiration of the Alliance Program
according to Section 2.3 (subject to any agreed extension or renewal agreed by
the Parties), GEHC shall provide Geron with a written business plan that
reflects customary and commercially appropriate plans to commercialize Cellular
Assay Products (an “Initial Business Plan”). The Parties agree that the Initial
Business Plan should include, for all Cellular Assay Products then marketed by
GEHC or proposed to be developed and marketed: (1) a description of the Cellular
Assay Product, including the proposed application or uses thereof; (2) GEHC’s
specific development and commercialization plans with respect to such Cellular
Assay Product; (3) proposed approximate timelines and resources required for
development and commercialization of such Cellular Assay Product; and (4) a
proposed marketing strategy for such Cellular Assay Product. Geron shall have
sixty (60) days to object, in writing, to the reasonableness of the Initial
Business Plan. Any objection raised by Geron not addressed to Geron’s reasonable
satisfaction by GEHC shall be elevated to a discussion between senior executives
of the Parties.     (b) During the period of time from the submission of the
Initial Business Plan up until (i) the milestone payment due under Section 5.1.3
(b) of this Agreement has been paid or (ii) Geron requests GEHC to make said
milestone payment under Section 10.5 (c) of this Agreement, whichever is the
earliest, Geron may request (no more than once a year) and GEHC shall submit to
Geron an updated Business Plan (an “Updated Business Plan”) and in the
intervening periods GEHC may make reasonable modifications to the then-current
Business Plan to reflect any significant changes required and shall submit such
modifications to Geron in writing with an explanation of the reasons underlying
any modifications (a “Modified Business Plan”). Geron shall have sixty (60) days
to object, in writing, to the reasonableness of any Modified Business Plan or
Updated Business Plan. Any objection raised by Geron not addressed to Geron’s
reasonable satisfaction by GEHC shall be elevated to a discussion between senior
executives of the Parties.     (c) Geron agrees and acknowledges that Initial
Business Plans, Updated Business Plans and Modified Business Plans, if any,
shall be considered as Information and treated as confidential pursuant to
Section 6 hereunder.   4.4 Development Reports     Following the date of
expiration of the Alliance Program according to Section 2.3 (subject to any
agreed extension or renewal agreed by the parties), Geron, may, no more than
once a year, submit a written request to GEHC for a Development Report and GEHC
shall supply Geron with a written Development Report showing GEHC’s progress
towards the bringing Cellular Assay Products to market. Such Development Reports
shall be submitted within one month of Geron’s request. Geron agrees and
acknowledges that Development Reports shall be considered as Information and
treated as confidential pursuant to Section 6 hereunder.

15 of 61
GEH-02948/Exclusive License and Alliance Agreement/GE Healthcare UK Limited

--------------------------------------------------------------------------------


4.5 Potential Sublicensing If Geron introduces a potential sublicensee to GEHC
for a product, market or territory not being developed or served by GEHC, then
GEHC shall, within three (3) months of written notification by Geron, enter into
good faith negotiations with said potential sublicensee with the goal of
executing a sublicense with commercially reasonable terms within six (6) months
thereafter or provide Geron with a Modified Business Plan indicating intent to
develop such product or serve such market or territory unless GEHC determines,
in its sole discretion, that such development or serving is not commercially
viable and provides a written explanation of such determination to Geron. GEHC
shall keep Geron apprised of the status of its negotiations with the potential
sublicensee. Geron and GEHC shall negotiate reasonable and necessary amendments
to this Agreement to allow any such sublicensing by GEHC. GEHC shall deliver to
Geron a copy of any such sublicense agreement and a copy of any material
subsequent amendment, within thirty (30) days of execution. However, GEHC may
redact from such sublicense agreements any Confidential Information.
               5. PAYMENTS; ROYALTIES AND ROYALTY REPORTS

In consideration the license granted to it under this Agreement, GEHC agrees to
pay to Geron the License and Milestone Fees set forth in Section 5.1; the Patent
Royalties set forth in Section 5.2; and the Know-How Royalty set forth in
Section 5.3 below.

5.1 License and Milestone Fees In partial consideration for the rights granted
herein, GEHC shall make the following payments to Geron:   5.1.1 Up-front
License Fees A non-refundable and non-creditable upfront license fee of *
dollars ($* USD). Such payment shall be made within thirty (30) days after the
Effective Date.   5.1.2 Commercial Sale Milestone Payments Non-refundable and
non-creditable payments as set forth below upon commercial launch of the first
three Cellular Assay Products, the amounts payable within thirty (30) days of
the First Commercial Sale of such Product, wherein the Cellular Assay Products
are, as decided by the ASC, distinct from each other:   (a) * Cellular Assay
Product, * dollars ($ * USD)     (b) * Cellular Assay Product, * dollars ($ *
USD)                  (c) * Cellular Assay Product, * dollars ($ * USD)   5.1.3
Aggregate Sales Milestones Subject to the terms and conditions of this
Agreement, GEHC shall pay Geron a non-refundable and non-creditable payment as
follows:     (a) * dollars ($ * USD) within thirty (30) days after the end of
the month in which GEHC first realizes total aggregate Net Sales of Cellular
Assay Products of * dollars ($ * USD) and     (b) * dollars ($ * USD) within
thirty (30) days after the end of the month in which GEHC further realizes
aggregate Net Sales of Cellular Assay Products of another * dollars ($ * USD)
for a total aggregate Net Sales of * dollars ($ * USD).

____________________

*: Certain information on this page has been omitted and filed separately with
the Commission. Confidential treatment has been requested with respect to the
omitted portions.

16 of 61
GEH-02948/Exclusive License and Alliance Agreement/GE Healthcare UK Limited

--------------------------------------------------------------------------------


5.2 Royalties   5.2.1 Patent Royalties Subject to the remaining provisions of
this Section, GEHC shall pay Geron patent royalties on Net Sales of Patent
Products in the Cellular Assay Products Field at the lowest applicable of the
rates set forth below. For avoidance of doubt, the following royalty rates are
not cumulative; only one rate shall apply to each Patent Product sale.
               (a) * percent (*%) on Net Sales of Patent Products comprising *.
  (b) * percent (*%) on Net Sales of Patent Products not covered in Section
5.2.1(a).   (c) * percent (*%) on Net Sales of Patent Products which fall solely
within the scope of one or more Valid Patent Claims of the Joint Alliance Patent
Rights.   5.2.2 Royalty Adjustment   (a)  Royalty Step Up.     (i) In the event
*.       (ii) In the event, *.       (iii) A table outlining the above royalty
obligations is set forth in Schedule 5.2.2(a).          (b) Royalty Stacking.
Geron and GEHC understand and agree that GEHC may enter into license agreements
with third parties to permit GEHC to incorporate additional technologies into
Patent Products, or to otherwise obtain licenses to Third Party patents, to
facilitate the commercialization of Patent Products. To accommodate such
additional licensing, GEHC may reduce royalties payable to Geron under Section
5.2.1(a), 5.2.1(b) and Section 5.2.2(a) on account of such Third Party royalty
payment obligations on the sale of Patent Products pursuant to one or more arms’
length transactions with third parties as set forth in this section by applying
the calculation method set forth in this Section 5.2.2(b)(ii).

____________________

*: Certain information on this page has been omitted and filed separately with
the Commission. Confidential treatment has been requested with respect to the
omitted portions.

17 of 61
GEH-02948/Exclusive License and Alliance Agreement/GE Healthcare UK Limited

--------------------------------------------------------------------------------


(i). Prior Opportunity for Comment GEHC shall provide advance written notice to
Geron before entering into any Third Party license arrangement projected by GEHC
to resulting reduced royalty payments to Geron under this section. Such written
notice shall be for the purpose of allowing Geron to review and provide comment
on the proposed Third Party license arrangement. The notice shall be provided no
less than 45 (forty five) days prior to the entry into any such Third Party
license agreement, and shall specify: (a) the technology and / or intellectual
property rights that are the subject of the proposed license; (b) the Patent
Product(s) to which the Third Party license are expected to be relevant and (c)
the likely relevant terms of the Third Party license and the projected royalty
adjustment to affected Patent Products. GEHC shall duly consider any comments
provided by Geron with respect to the proposed Third Party license, and shall
inform Geron of its response to any Geron comment. The decision to enter into
any Third Party license shall be made by GEHC, in its sole discretion, provided
that Geron shall have the right to raise issues of substance to a member of the
executive team of GEHC’s Life Sciences division if not in agreement with the
GEHC decision. Nothing in this Section 5.2.2 (b) (i) shall give Geron the right
to review or comment on any Third Party license agreement entered into by GEHC
prior to the Effective Date of this Agreement. This Section 5.2.2 (b)(i) shall
be subject to any confidentiality obligations between GEHC and the Third Party
with which GEHC is considering entering into a license arrangement with which
may restrict the disclosure of either the identity of the Third Party or any
commercial or other legal terms being negotiated with such party.

(ii). Calculation For every * percent (* %) paid in royalties to a Third Party
by GEHC pursuant to Section 5.2.2(b)(i), the royalties payable to Geron with
respect to such Patent Products may be reduced by * percent (* %), provided that
the royalty payable to Geron shall not be reduced below the minimum rate
identified in Schedule 5.2.2(b). For the avoidance of doubt, royalties paid to
Geron in the WARF Patent Sublicense Agreement cannot be considered as royalties
to a Third Party.

    (c)  Royalty adjustments under Section 5.2.2 shall not apply to Section
5.2.1(c) or to Section 5.3.                    5.2.3 Royalty Term By negotiated
agreement of the Parties with respect to all aspects of consideration applicable
to this Agreement, payment of patent royalties pursuant to Section 5.2 shall
continue until the expiration of all applicable Valid Claims in the Territory.  
5.3 Know-How Royalty In the event that any Know-How Product does not qualify as
a Patent Product, GEHC will pay to Geron a Know-How royalty of * percent (*%) of
worldwide Net Sales of such Know-How Product for a period of * (*) years after
the Effective Date of this Agreement. For avoidance of doubt (1) no Know-How
royalty shall be payable on any Cellular Assay Product sale to which a patent
royalty under Section 5.2.1 is applicable; and (2) the royalty stacking
provisions of Section 5.2.2(b) shall not apply to Know-How royalty payments.

____________________

*: Certain information on this page has been omitted and filed separately with
the Commission. Confidential treatment has been requested with respect to the
omitted portions.

18 of 61
GEH-02948/Exclusive License and Alliance Agreement/GE Healthcare UK Limited

--------------------------------------------------------------------------------


5.4 Reports; Payment of Royalties               

(a) During the term of this Agreement following the First Commercial Sale of a
Patent Product, GEHC shall furnish to Geron a written report for the Calendar
Half showing the Net Sales of all Cellular Assay Products sold by GEHC during
the reporting period and the royalties payable under this Agreement. Reports and
payment shall be due on the forty-fifth (45th) day following the close of each
Calendar Half. Royalties shown to have accrued by each royalty report shall be
due and payable on the date such royalty report is due. GEHC shall keep complete
and accurate records in sufficient detail to enable the royalties payable
hereunder to be determined. For the calendar quarters that GEHC does not have
payment due, Geron may request and GEHC shall provide reasonable estimates of
the Net Sales in that quarter within thirty (30) days of receipt of the written
request.

(b) Reports and payments shall be sent to:

                                                          

Geron Corporation
Attention: Controller
230 Constitution Drive
Menlo Park, CA 94025


Interest shall accrue on all sums due and unpaid under this Agreement at the
rate of * percent (* %) per annum above the prime rate quoted from time to time
by the Bank of America from the due date for payment until the date of payment
in full thereof.                5.5 Invoicing Upon the written request of GEHC,
Geron shall provide GEHC with an invoice for any payments due under this
Agreement.   5.6 Audits   5.6.1 Upon the written request of Geron and not more
than once in each Calendar Year, GEHC shall permit an independent certified
public accounting firm of nationally recognized standing selected by Geron and
reasonably acceptable to GEHC, at Geron’s expense, to have access during normal
business hours to such of the records of GEHC as may be reasonably necessary to
verify the accuracy of the royalty reports within twenty-four (24) months after
receipt by Geron of such royalty reports.   5.6.2 If such accounting firm
identifies a discrepancy made during such period, the appropriate Party shall
pay the other Party the amount of the discrepancy within thirty (30) days of the
date Geron delivers to GEHC such accounting firm’s written report so concluding,
or as otherwise agreed upon by the Parties. The fees charged by such accounting
firm shall be paid by Geron, provided, however, that if such audit uncovers an
underpayment of royalties by GEHC that exceeds * percent (* %) of the total
royalties owed during the audit period, then the fees of such accounting firm
shall be paid by GEHC.

____________________

*: Certain information on this page has been omitted and filed separately with
the Commission. Confidential treatment has been requested with respect to the
omitted portions.

19 of 61
GEH-02948/Exclusive License and Alliance Agreement/GE Healthcare UK Limited

--------------------------------------------------------------------------------


5.6.3 GEHC shall include in each sublicense granted by it pursuant to this
Agreement a provision requiring the sublicensee to make reports to GEHC, to keep
and maintain records of sales made pursuant to such sublicense and to grant
access to such records by Geron’s independent accountant to the same extent
required of GEHC under this Agreement.                5.6.4 Upon the expiration
of twenty-four (24) months following the receipt by Geron of any royalty report,
the calculation of royalties payable thereunder shall be binding and conclusive
upon Geron, and GEHC shall be released from any liability or accountability with
respect to royalties for such year.   5.6.5 Geron shall treat all financial
information subject to review under Section 5.6.1 or under any sublicense
agreement in accordance with the confidentiality and non-use provisions of this
Agreement, and shall cause its accounting firm to enter into an acceptable
confidentiality agreement with GEHC obligating it to retain such information in
confidence pursuant to such confidentiality agreement.   5.7 Payment Exchange
Rate All payments to be made by GEHC to Geron under this Agreement shall be made
in United States dollars and may be paid by bank wire transfer in immediately
available funds to such bank account in the United States as may be designated
in writing by Geron from time to time. In the case of sales outside the United
States, the rate of exchange to be used in computing the amount of currency
equivalent in United States dollars due Geron shall be made at the rate of
exchange utilized by GEHC in its accounting system, prevailing on the last
business day of the last month in Calendar Half in which such sales occurred.  
5.8 Taxes All payments due under this Agreement are exclusive of any VAT or
similar indirect taxes. In the event that any VAT is properly due under any
applicable law, regulation or otherwise, this shall be charged in addition to
any other payments due under this Agreement and shall be payable by the paying
party on receipt of a valid tax invoice issued by the invoicing party.   5.9
Withholding Tax All payments hereunder shall be made free and clear of any
taxes, duties, levies, fees or charges, except for withholding taxes (to the
extent applicable). If and to the extent required by law and regulation, GEHC
shall have the right to deduct any applicable withholding taxes from payments
made hereunder, provided that GEHC shall take reasonable and lawful actions to
avoid or minimize such withholding. GEHC shall promptly provide Geron with such
written documentation regarding any such payment as available to Geron relating
to an application by Geron for a foreign tax credit for such payment. The
Parties agree to cooperate with each other in claiming exemptions form such
deductions or withholdings, and in submitting such documents or information as
may be necessary to obtain a refund of amounts previously deducted from payments
by GEHC to Geron. After such exemption is obtained, and for so long as such
exemption is in effect, all due amounts shall be paid by GEHC in full.

20 of 61
GEH-02948/Exclusive License and Alliance Agreement/GE Healthcare UK Limited

--------------------------------------------------------------------------------


6. CONFIDENTIALITY AND PUBLICATION                6.1 Nondisclosure Obligation  
6.1.1 During the term of this Agreement and a period of * (*) years thereafter,
all Information disclosed by one Party to the other Party hereunder shall be
maintained in confidence by the receiving Party and shall not be disclosed to
any Third Party, or used for any purpose except as set forth herein without the
prior written consent of the disclosing Party, except to the extent that such
Information:     (a) is known by the receiving Party at the time of its receipt,
and not through a prior disclosure by the disclosing Party, as documented by the
receiving Party’s business records;     (b) is in the public domain by use
and/or publication before its receipt from the disclosing Party, or thereafter
enters the public domain through no fault of the receiving Party;     (c) is
subsequently disclosed to the receiving Party by a Third Party who may lawfully
do so and is not under an obligation of confidentiality to the disclosing Party;
or       (d) is developed by the receiving Party independently of Information
received from the disclosing Party, as documented by the receiving Party’s
business records.       Any combination of features or disclosures shall not be
deemed to fall within the foregoing exclusions merely because individual
features are published or available to the general public or in the rightful
possession of the receiving Party unless the combination itself and principle of
operation are published or available to the general public or in the rightful
possession of the receiving Party.     (e) If a Party is required by judicial or
administrative process to disclose Information that is subject to the
non-disclosure provisions of this Section 6.1 or Section 6.2, such Party shall
promptly inform the other Party of the disclosure that is being sought in order
to provide the other Party an opportunity to challenge or limit the disclosure
obligations. Information that is disclosed by judicial or administrative process
shall remain otherwise subject to the confidentiality and non-use provisions of
this Section 6.1 and Section 6.2, and the Party disclosing Information pursuant
to law or court order shall take all steps reasonably necessary, including
without limitation obtaining an order of confidentiality, to ensure the
continued confidential treatment of such Information. Each Party agrees that it
shall cooperate fully and in a timely manner with the other with respect to all
disclosures to the Securities and Exchange Commission and any other governmental
or regulatory agencies, including requests for confidential treatment of
Information of either party included in any such disclosure. Such disclosures
may include Information that is disclosed to governmental or other regulatory
agencies in order to obtain patents or to gain or maintain approval to conduct
clinical trials or to market product, but such disclosure may be only to the
extent reasonably necessary to obtain patents or authorizations.

____________________

*: Certain information on this page has been omitted and filed separately with
the Commission. Confidential treatment has been requested with respect to the
omitted portions.

21 of 61
GEH-02948/Exclusive License and Alliance Agreement/GE Healthcare UK Limited

--------------------------------------------------------------------------------


6.2 Publication                6.2.1 GEHC and Geron each acknowledge the other
Party’s interest in publishing the results of its research in order to obtain
recognition within the scientific community and to advance the state of
scientific knowledge. However, any publication of Information arising from the
Alliance Program shall be solely by agreement of the Parties. Each Party also
recognizes the mutual interest in obtaining valid patent protection and in
protecting business interests and trade secret information. Consequently, except
for disclosures permitted pursuant to Section 6.1, either Party, its employees
or consultants wishing to make a publication containing Alliance Program
Know-How or confidential Information of the other Party shall deliver to the
other Party a copy of the proposed written publication or an outline of an oral
disclosure at least forty-five (45) days prior to submission for publication or
presentation. The reviewing Party shall have the right (a) to propose
modifications to the publication or presentation for patent reasons, trade
secret reasons or business reasons or (b) to request a reasonable delay in
publication or presentation in order to protect patentable information. If the
reviewing Party requests a delay, the publishing Party shall delay submission or
presentation for a period of sixty (60) days to enable patent applications
protecting each Party’s rights in such information to be filed in accordance
with Article 9 below. Upon expiration of such sixty (60) days, the publishing
Party shall be free to proceed with the publication or presentation. If the
reviewing Party requests modifications to the publication or presentation, the
publishing Party shall edit such publication to prevent disclosure of trade
secret or proprietary business information of the reviewing Party prior to
submission of the publication or presentation.   6.3 Publicity/Use of
Names/Disclosure of Terms   6.3.1 Both Parties hereby agree that, on or after
the Effective Date, Geron and GEHC shall issue a joint press release
substantially in the form as set forth in Schedule 6.3.1.   6.3.2 No disclosure
of the terms of this Agreement beyond those otherwise described in the press
release in Schedule 6.3.1 or otherwise previously publicly disclosed as required
by law, may be made by either Party. Neither Party shall use the name,
trademark, trade name or logo of the other Party, its Affiliates or their
respective employees in any publicity, promotion, news release or disclosure
relating to this Agreement or its subject matter, without the prior express
written permission of the other Party, except as may be required by law. Each
Party hereby consents to the use of its name by the other Party in making
reference to the existence of the Agreement only to the extent permitted in this
Section 6.3.2.   6.3.3 Notwithstanding the above, either Party may disclose the
terms of this Agreement to accredited investors, investment bankers, or
potential acquirors or merger candidates in the context of due diligence
investigations of such Party, provided that the party to which such information
is disclosed is subject to a nondisclosure obligation no less stringent that
that specified in Section 6.1.   7. REPRESENTATIONS AND WARRANTIES; COVENANTS  
7.1 Representations and Warranties

22 of 61
GEH-02948/Exclusive License and Alliance Agreement/GE Healthcare UK Limited

--------------------------------------------------------------------------------


7.1.1 Geron Representations and Warranties Geron represents and warrants to GEHC
that as of the Effective Date of this Agreement:  

(a) Geron will use only human embryonic stem cells derived from the * cell lines
which are listed on the NIH stem cell registry for all activities under this
Agreement unless otherwise agreed upon in writing by the Parties;

(b) to the best of Geron’s knowledge, the Geron Background Patent Rights and
Geron Know-How exist and are not invalid or unenforceable, in whole or in part,
in the Cellular Assay Products Field and the Limited Field;

(c) it has the full right, power and authority to enter into this Agreement, to
perform its obligations under the Alliance Program and to grant the licenses
granted under Article 3 hereof;

(d) it has not previously assigned, transferred, conveyed or otherwise
encumbered its right, title and interest in Geron Background Patent Rights or
Geron Know-How in the Cellular Assay Products Field;

(e) it is the sole and exclusive owner or licensee of the Geron Background
Patent Rights and Geron Know-How, all of which are free and clear of any liens,
charges and encumbrances, and no other person, corporate or other private
entity, or governmental entity or subdivision thereof, has or shall have any
claim of ownership whatsoever with respect to the Geron Background Patent Rights
and Geron Know-How in the Cellular Assay Products Field; and

(f) to the best of Geron’s knowledge there are no claims, judgments or
settlements against or owed by Geron and no pending or threatened claims or
litigation relating to the Geron Background Patent Rights and Geron Know-How;
and

(g) Geron shall amend Schedule 1.21 to add any Patent Rights that, as of the
Effective Date, were wholly owned by, or assigned to, Geron, which were not
included in Schedule 1.21 as of the Effective Date, and are reasonably necessary
for the development and commercialization of products under this Agreement, and
for which Geron has the right to license to GEHC. This warranty is limited as
specified in Schedule 7.1.1(g); and

(h) Geron shall list Geron Future Patent Rights on a Schedule 1.24, but at a
minimum, shall update such schedule on an annual basis to add any Patent Rights
that arise where such Patent Rights are wholly owned by or assigned to, Geron,
and are reasonably necessary for the development and commercialization of
Cellular Assay Products in the Cellular Assay Products Field, and for which
Geron has the right to license to GEHC.

                 7.1.2 GEHC Representations and Warranties. GEHC represents and
warrants to Geron that, except as indicated in Schedule 7.1.2, as of the
Effective Date:  

(a) it has the full right, power and authority to enter into this Agreement, and
to perform its obligations under the Alliance Program, and to grant the licenses
granted under Article 3 hereof;

(b) to the best of GEHC’s knowledge, it owns or has licensed all intellectual
property rights that as of the Effective Date it reasonably believes is
necessary or will be necessary to develop and commercialize products in the
Cellular Assay Products Field;

(c) it has had a full opportunity to conduct, and has conducted, a diligence
review of the Geron Background Patent Rights, Geron Know-How and other matters
relevant to this Agreement.

____________________

*: Certain information on this page has been omitted and filed separately with
the Commission. Confidential treatment has been requested with respect to the
omitted portions.

23 of 61
GEH-02948/Exclusive License and Alliance Agreement/GE Healthcare UK Limited

--------------------------------------------------------------------------------


7.2 Limitation of Liability                  EXCEPT FOR DAMAGES ARISING OUT OF A
PARTY'S BREACH OF ARTICLES 6, 7 and 8, IN NO EVENT WILL EITHER PARTY BE LIABLE
TO THE OTHER PARTY HEREUNDER FOR ANY INCIDENTAL, INDIRECT, SPECIAL,
CONSEQUENTIAL (INCLUDING BUT NOT LIMITED TO LOST PROFITS, LOST DATA, LOST
BUSINESS OPPORTUNITY, LOSS OF GOODWILL OR LOST USE) OR PUNITIVE DAMAGES
REGARDLESS OF THE FORM OF ACTION, WHETHER CONTRACT, TORT (INCLUDING NEGLIGENCE),
STRICT PRODUCT LIABILITY OR OTHERWISE, EVEN IF SUCH PARTY HAS BEEN ADVISED OF
THE POSSIBILITY OF SUCH DAMAGES.   8. INDEMNIFICATION; INSURANCE   8.1
Indemnification by Geron     Geron hereby agrees at all times during the term of
this Agreement to indemnify, defend and hold harmless, from all third parties,
GEHC and its Affiliates (collectively, “GEHC Indemnified Parties”) from and
against any and all liabilities, actions, losses, damages, claims or expenses,
including reasonable attorneys’ fees and costs (collectively, “Indemnified
Losses”), arising from or based on (a) a breach of Geron’s obligations or
representations and warranties contained in Section 7.1.1, or (b) the
performance by Geron (including the Geron employees funded by GEHC) of the
activities specified in the Alliance Workplan or (c) resulting from personal
injury, product liability or property damage relating to or arising from the use
by Geron or its sublicensees of GEHC Know-How, GEHC Alliance IP Rights or any
GEHC interest in Joint Alliance IP provided that such indemnification obligation
shall not apply to Indemnified Losses on the part of a GEHC Indemnified Party to
the extent such GEHC Indemnified Party is adjudicated (in a final non-appealable
judgment) to have acted in a grossly negligent or willfully wrongful manner.  
8.2 Indemnification by GEHC     GEHC agrees to defend, indemnify and hold
harmless, from all third parties, Geron and its Affiliates (collectively the
"Geron Indemnified Parties") from and against any and all Indemnified Losses
arising from or based on (a) a breach of GEHC’s representations and warranties
contained in Section 7.1.2, or (b) the performance by GEHC of the activities
specified in the Alliance Workplan or (c) resulting from personal injury,
product liability or property damage relating to or arising from: (i) the
manufacture, use, promotion or sale of any Cellular Assay Product by GEHC or its
sublicensees; or (ii) the use by any person of a Cellular Assay Product made,
created, sold or otherwise transferred by GEHC or its sublicensees; or (iii) the
use by GEHC or its sublicensees outside the Cellular Assay Field of Geron
Background Patent Rights, Geron Know-How, Geron Alliance IP Rights or any Geron
interest in Joint Alliance IP; provided that such indemnification obligation
shall not apply to Indemnified Losses on the part of a Geron Indemnified Party
to the extent such Geron Indemnified Party is adjudicated (in a final
non-appealable judgment) to have acted in a grossly negligent or willfully
wrongful manner.

24 of 61
GEH-02948/Exclusive License and Alliance Agreement/GE Healthcare UK Limited

--------------------------------------------------------------------------------


8.3 Notification of Claims; Conditions to Indemnification Obligations
                 The Parties shall promptly notify each other of any claims or
suits with respect to which indemnification under this Agreement is or could be
sought. The Party requesting indemnification shall permit the indemnifying Party
to assume the defense of such claims or suits giving rise to the request, at the
indemnifying Party’s sole expense. The Party requesting indemnification shall
cooperate with the indemnifying Party in such defense when reasonably requested
to do so. In no event shall the indemnifying Party compromise or settle any
claim or suit in a manner that admits fault or negligence on the part of the
indemnified Party, or that would otherwise adversely affect any rights of the
indemnified Party, without the prior written consent of the indemnified Party.
The indemnifying Party shall have no liability under this Article 8 with respect
to claims or suits settled or compromised without the indemnifying Party’s prior
knowledge and express written consent.   8.4 Insurance     Each Party, at its
own expense, shall maintain comprehensive general and product liability
insurance coverage in amounts reasonable and customary in the industry, but not
less than $* per occurrence and $* in the annual aggregate in the United States
and $* per occurrence and $* in the annual aggregate outside the United States.
  9.      PATENT PROVISIONS   9.1      Ownership of Alliance Inventions  

(a) Alliance Patent Rights and Alliance Know-How conceived and/or reduced to
practice solely by employees or agents of Geron shall be owned solely by Geron
(the “Geron Alliance IP Rights”);

(b) Alliance Patent Rights and Alliance Know-How conceived and/or reduced to
practice solely by employees or agents of GEHC shall be owned solely by GEHC
(the “GEHC Alliance IP Rights”); and

(c) Alliance Patent Rights and Alliance Know-How conceived and/or reduced to
practice jointly by employees of GEHC or Geron or others acting on behalf of
GEHC and Geron shall be jointly owned by the Parties (the “Joint Alliance IP
Rights”).

(d) The Parties shall cooperate fully and promptly to assure execution of all
necessary documents, including assignments, to effect the ownership of Alliance
Inventions as provided for in this Section.

____________________

*: Certain information on this page has been omitted and filed separately with
the Commission. Confidential treatment has been requested with respect to the
omitted portions.

25 of 61
GEH-02948/Exclusive License and Alliance Agreement/GE Healthcare UK Limited

--------------------------------------------------------------------------------


9.2 Geron Background and Future Patent Rights                  9.2.1 Filing,
Prosecution and Maintenance of Geron Background Patent Rights and Geron Future
Patent Rights  

(a) Geron shall use Commercially Reasonable Efforts to file, prosecute and
maintain in the Territory the Geron Background Patent Rights and Geron Future
Patent Rights licensed to GEHC under this Agreement at Geron’s sole expense.
Geron shall provide GEHC with annual updates on prosecution of Geron Background
Patent Rights and Geron Future Patent Rights relevant to the Cellular Assay
Products Field and shall cooperate with GEHC with respect to strategies for
securing patent protection for the Cellular Assay Products Field. All final
decisions with respect to filing, prosecution and maintenance of Geron Patent
Background Rights and Geron Future Patent Rights shall be made by Geron.

(b) In the event that Geron decides not to maintain an issued patent listed in
Schedule 1.21 or 1.24, it shall timely notify GEHC, and GEHC shall have the
right, at its sole discretion, to maintain the patent. Geron shall execute such
documents and perform such acts at its expense as may be reasonably necessary
for GEHC to perform such maintenance. In such event, and only in the territory
for which GEHC has paid such maintenance expenses, royalties due in association
with such patent licensed hereunder shall be reduced to zero if no other Valid
Patent Claims apply.

(c) In the event that there is a provision by legislation in any country for the
extension of the term of the Geron Background Rights and Geron Future Patent
Rights licensed to GEHC under this Agreement in that country, then Geron shall
undertake to use all reasonable efforts to obtain such extension, if so
requested by GEHC.

  9.2.2 Interference, Opposition, Reexamination and Reissue of Geron Background
Patent Rights and Geron Future Patent Rights  

(a) Geron shall, within ten (10) days of learning of such event, inform GEHC of
any request for, or filing or declaration of, any interference, opposition,
reissue or reexamination relating to Geron Background Patent Rights or Geron
Future Patent Rights. GEHC and Geron shall thereafter consult and cooperate
fully to determine a course of action with respect to any such proceeding. All
final decisions with respect to such proceedings shall be made by Geron. Geron
shall use Commercially Reasonable Efforts to defend any interference,
opposition, reissue or reexamination relating to Geron Background Patent Rights
or Geron Future Patent Rights licensed to GEHC under this Agreement at Geron’s
sole expense.

(b) Any decision to initiate any reexamination, interference or reissue
proceeding relating to Geron Background Patent Rights or Geron Future Patent
Rights relevant to the Cellular Assay Products Field shall be taken in
consultation with GEHC, but any final decision with respect to such proceedings
shall be made by Geron.

(c) In connection with any interference, opposition, reissue, or reexamination
proceeding relating to Geron Background Patent Rights or Geron Future Patent
Rights relevant to the Cellular Assay Products Field, GEHC and Geron will
cooperate fully and will provide each other with any information or assistance
that either may reasonably request. Geron shall keep GEHC informed of
developments in any such action or proceeding, including, to the extent
permissible by law, consultation on any settlement, the status of any settlement
negotiations and the terms of any offer related thereto. Any final decision to
settle any such action shall be made by Geron.

(d) Geron shall bear the expense of any interference, opposition, reexamination,
or reissue proceeding relating to Geron Background Patent Rights or Geron Future
Patent Rights.

 26 of 61
GEH-02948/Exclusive License and Alliance Agreement/GE Healthcare UK Limited

--------------------------------------------------------------------------------


9.2.3 Enforcement and Defense of Geron Background Patent Rights and Geron Future
Patent Rights               

(a) If either Party hereto becomes aware that Geron Background Patent Rights or
Geron Future Patent Rights are being or have been infringed by any Third Party
in the Cellular Assay Products Field, such Party shall make Commercially
Reasonable Efforts to promptly notify the other Party hereto in writing
describing the facts relating thereto in reasonable detail.

(b) Geron, at its sole discretion, may either take action to abate such
infringement or may choose not to take action to abate the infringement as
follows. If Geron *, except, however, if GEHC *:

 

                   

(i) Enforcement Action at Geron’s Expense. Geron may, * with respect to * and *,
in connection with any such Action. Any amounts recovered in such Action shall
be * and any remainder * shall be *. In any Action *, GEHC shall *.

(ii) Enforcement Action With Shared Expense. In the event that * may, * with
respect to *. Further, *. The Parties shall *.

Prior to the commencement of any Action, in the event that *.

Upon commencement of any Action under this Section 9.2.3(b)(ii), the Parties
shall *.

GEHC shall provide Geron with such assistance and information as may be useful
to Geron in connection with Geron’s taking such Action. GEHC shall have a right
to review and comment, in accordance with the confidentiality obligations set
forth in Section 6, on Geron’s enforcement of the Valid Patent Claims in the
Cellular Assay Products Field, including the right to review and approve any
proposed settlement of an infringement action prior to Geron’s entering into
such an agreement. Any recovery or damages for infringement derived through
Geron taking such Action shall be applied as follows: (a) first, reimbursement
to both Geron and GEHC for the expenses of litigation, including reasonable
attorneys’ fees (if the recovery does not cover all the costs, the recovery
shall be split depending on the percentage contribution of the parties to the
litigation), (b) the balance of the any recovery or damages, except enhanced
damages, shall be rewarded to GEHC as Net Sales and (c) Geron and GEHC shall
share all enhanced damages in equal shares.

____________________

*: Certain information on this page has been omitted and filed separately with
the Commission. Confidential treatment has been requested with respect to the
omitted portions.

27 of 61
GEH-02948/Exclusive License and Alliance Agreement/GE Healthcare UK Limited

--------------------------------------------------------------------------------


                   

(iii) If Geron does not take action to abate the infringement of the Licensed
Patents within * (*) months of receiving an Infringement Notice, GEHC may reduce
its royalty obligations under this Agreement as follows: in the event that, and
for so long as, sales of Infringing Products (as defined below) compete with the
sale of Patent Products, then the royalties owed under Section 5.2 on sales of
Patent Products in a country in which Infringing Products are sold shall be
reduced by * (*%) percent in such country. “Infringing Products” means products
or services that allegedly infringe one or more Valid Patent Claims.


9.3 Alliance Patent Rights   9.3.1 Filing, Prosecution and Maintenance of
Alliance Patent Rights               

(a) GEHC shall have the first right to file, prosecute and maintain in the
Territory, upon appropriate consultation with Geron, the GEHC Alliance Patent
Rights and Joint Alliance Patent Rights, and Geron shall have the first right to
file, prosecute and maintain in the Territory, upon appropriate consultation
with GEHC, the Geron Alliance Patent Rights. For Joint Alliance Patent Rights,
the maintenance costs shall be shared by both Parties unless GEHC gives up its
right to maintain such rights pursuant to Section 9.3.1(c). Neither Geron nor
GEHC shall grant any license to a Third Party under its ownership interest in
Joint Alliance Patent Rights that is in conflict with the rights granted in this
Agreement. Geron and GEHC each shall timely perform any acts requested by the
other for the other to grant licenses under, or otherwise exploit its rights in,
its ownership interest in Joint Alliance Patent Rights consistent with the terms
of this Agreement.

(b) Each Party shall promptly provide a written report to the other Party of any
potentially patentable Alliance Know-How that may be solely or partially owned
by the other Party prior to the filing of any corresponding patent application,
together with the Party’s determination of inventorship for that Invention. With
respect to all proposed Alliance Patent Rights for which a patent application is
to be filed, the filing Party shall give the non-filing Party an opportunity to
review the text of the application before filing, shall consult with the
non-filing Party with respect thereto, including with respect to determination
of inventorship and ownership. The filing Party shall supply the non-filing
Party with a copy of the application as filed, together with notice of its
filing date and serial number. Upon request by the non-filing Party, the filing
Party shall also provide the non-filing Party with timely copies of all papers
related to the prosecution and maintenance of patents and patent applications
covering Alliance Patent Rights at least thirty (30) days in advance of the
filing of any response and shall take into account any comments and suggestions
made by the non-filing Party. Each Party shall promptly give notice to the other
of the allowance, grant, lapse, revocation, surrender, invalidation or
abandonment of any Alliance Patent Rights for which it is responsible for the
filing, prosecution and maintenance. With respect to all filings hereunder, the
filing Party shall be responsible for payment of all costs and expenses related
to such filings.

(c) If the Party with the first right to file, prosecute or maintain Alliance
Patent Rights elects not to do so, it shall timely notify the other Party, and
the other Party shall have the right, at its sole expense, to file, prosecute or
maintain, as applicable, such Alliance Patent Rights. The non-filing Party shall
execute such documents and perform such acts at its expense as may be reasonably
necessary for the other to perform such filing, prosecution and/or maintenance.

____________________

*: Certain information on this page has been omitted and filed separately with
the Commission. Confidential treatment has been requested with respect to the
omitted portions.

28 of 61
GEH-02948/Exclusive License and Alliance Agreement/GE Healthcare UK Limited

--------------------------------------------------------------------------------


9.3.2 Interference, Opposition, Reexamination and Reissue                 

(a) Each Party shall, within ten (10) days of learning of such event, inform the
other of any request for, or filing or declaration of, any interference,
opposition, reissue or reexamination relating to Alliance Patent Rights. The
right to control any such proceeding with respect to Alliance Patent Rights
shall be as specified with respect to patent filing, prosecution and maintenance
in Section 9.3.1.

(b) Neither Party shall initiate any reexamination, interference or reissue
proceeding relating to Alliance Patent Rights without the prior written consent
of the other, which consent shall not be unreasonably withheld.

(c) In connection with any interference, opposition, reissue, or reexamination
proceeding relating to Alliance Patent Rights, GEHC and Geron will cooperate
fully and will provide each other with any information or assistance that either
may reasonably request. Each Party shall keep the other informed of developments
in any such action or proceeding, including, to the extent permissible by law,
consultation on and approval of any settlement, the status of any settlement
negotiations and the terms of any offer related thereto.

(d) Geron shall bear the expense of any interference, opposition, reexamination,
or reissue proceeding relating to Geron Alliance Patent Rights. GEHC shall bear
the expense of any interference, opposition, reexamination, or reissue
proceeding relating to GEHC Alliance Patent Rights. For Joint Alliance Patent
Rights, the costs for interference, opposition, reexamination, or reissue
proceeding shall be shared by both Parties unless GEHC gives up its right to
maintain such rights pursuant to Section 9.3.1(c). If the costs are being
shared, the Parties shall use good faith efforts to mutually agree on any
strategy in handling interference, opposition, reexamination or reissue matters.
For Joint Alliance Patent Rights where the Parties are sharing the costs, GEHC
shall have the final decision regarding interference, opposition, reexamination
or reissue matters. In the event that either Party has given up its filing,
prosecution and/or maintenance rights pursuant to Section 9.3.1(c) and the other
Party has acquired such rights, the acquiring Party shall have the decision
making rights as well as bear the cost burden for any interference, opposition,
reexamination or reissue.

  9.3.3

Enforcement and Defense of Alliance Know-How and Alliance Patent Rights

 

(a) Each Party shall promptly give the other notice of either (i) any
infringement of Alliance Patent Rights, (ii) any declaratory judgment action
relating to Alliance Patent Rights or (iii) any misappropriation or misuse of
Alliance Know-How that is licensed hereunder, that may come to its attention.
Geron shall have the right to initiate and prosecute, at its own expense,
actions to terminate any infringement of Geron Alliance Patent Rights and/or to
control the defense of any declaratory judgment action relating to Geron
Alliance Patent Rights. GEHC shall have the right to initiate and prosecute, at
its own expense, actions to terminate any infringement of GEHC Alliance Patent
Rights and/or to control the defense of any declaratory judgment action relating
to GEHC Alliance Patent Rights. The Parties shall use good faith efforts to
mutually agree on any strategy (and cost-sharing arrangement) to initiate and
prosecute actions to terminate any infringement of Joint Alliance Patent Rights
and/or to control the defense of any declaratory judgment action relating to
Joint Alliance Patent Rights. The Parties shall use good faith efforts to
mutually agree on any strategy to bring non-patent legal action to address any
misappropriation or misuse of Alliance Know-How. In the event that either Party
has given up its filing, prosecution and/or maintenance rights pursuant to
Section 9.3.1(c) and the other Party has acquired such rights, the acquiring
Party shall have the decision making rights for any actions as well as bear the
cost burden. For Joint Alliance Patent Rights where the Parties are sharing the
maintenance costs, GEHC shall have the final decision regarding enforcement and
defense.

29 of 61
GEH-02948/Exclusive License and Alliance Agreement/GE Healthcare UK Limited

--------------------------------------------------------------------------------


(b) With respect to infringement of Alliance Patent Rights, if the Party having
the right to initiate and prosecute an action as provided in this Section 9.3.3
elects not to exercise such right, it shall promptly inform the other, and at
the request of the other Party, the Parties shall agree upon a strategy and
cost-sharing arrangement under which the other Party may initiate and prosecute
such action and/or control the defense of such declaratory judgment action in
the name of one or both of the Parties as necessary and/or appropriate. For any
action to terminate any infringement of Alliance Patent Rights or address any
misappropriation or misuse of Alliance Know-How, in the event that a first Party
is unable to initiate or prosecute such action solely in its own name, the other
Party will join such action voluntarily and will execute and cause its
Affiliates to execute all documents necessary for the first Party to initiate
litigation to prosecute and maintain such action.

(c) In connection with any action under this Section 9.3.3, GEHC and Geron will
cooperate fully and will provide each other with any information or assistance
that either may reasonably request. Each Party shall keep the other informed of
developments in any action or proceeding, including, to the extent permissible
by law, consultation on and approval of any settlement, the status of any
settlement negotiations and the terms of any offer related thereto. Each Party
shall have the right to be represented by counsel of its own choice.

               

9.3.4

Any recovery obtained by either or both GEHC and Geron in connection with or as
a result of any action contemplated by this Section, whether by settlement or
otherwise, shall be shared in order as follows:

(a) the Party which initiated and prosecuted the action shall recoup all of its
costs and expenses incurred in connection with the action;

(b) the other Party shall then, to the extent possible, recover its costs and
expenses incurred in connection with the action; and

(c) the amount of any recovery remaining shall then be allocated between the
Parties on a pro rata basis taking into consideration the relative economic
losses suffered by each Party.

 

9.3.5

Except in connection with a Change of Control (as defined in Section 11.4.2), if
either Party shall desire to assign its interest in any Joint Alliance Patent
Rights, it shall offer first in writing to assign its interest in said patent or
patent application to the other Party on the same terms and conditions as that
offered by a prospective bona fide assignee. The Party to whom the Joint
Alliance Patent Rights is offered shall have sixty (60) days within which to
accept the offer. If such offer is not accepted within the sixty (60) day
period, the offering Party may at any time thereafter assign its interest in the
patent or patent application to a Third Party on no less favorable terms and
conditions than those offered by the bona fide assignee.

30 of 61
GEH-02948/Exclusive License and Alliance Agreement/GE Healthcare UK Limited

--------------------------------------------------------------------------------


9.4

Infringement of Third Party Intellectual Property In the event of a claim that a
Cellular Assay Product infringes intellectual property belonging to a Third
Party, Geron shall provide to GEHC such assistance as GEHC may reasonably
request, at GEHC’s expense, in connection with any proceedings related to such
infringement claim, including but not limited to making available to GEHC such
records, information and evidence in Geron’s possession or control which may be
of assistance to GEHC.

               

9.5

Patent Marking and Product Labeling GEHC agrees to include patent numbers or
appropriate patent marking on all Patent Products sold by GEHC to the extent
required by law to secure full rights to claim damages for patent infringement.
The label or package insert of all Cellular Assay Products shall include a
description of permitted field of use of the Cellular Assay Product. GEHC shall
provide Geron with the template(s) of any label and/or package inserts of
Cellular Assay Products for review and comment prior to the use of such
templates. If Geron does not revert to GEHC with any comments within fourteen
(14) days, then the template for the label and/or package insert shall be deemed
accepted by Geron. In the event that there are material revisions to a template,
GEHC shall provide Geron with such revision for review and comment prior to its
use. If Geron does not revert to GEHC with any comments within fourteen (14)
days, then the revision shall be deemed accepted by Geron.

 

10.

TERM AND TERMINATION

 

10.1

Term and Expiration This Agreement shall be effective as of the Effective Date
and unless terminated earlier pursuant to Sections 10.2 or 10.3 below, this
Agreement shall continue in effect until expiration of all royalty obligations
hereunder.

 

10.2

Termination by GEHC Without Cause GEHC may terminate this Agreement without
cause upon ninety (90) days written notice. GEHC’s payment obligations under
Section 2.4(i) shall survive any such termination and shall be due thirty (30)
days after the effective date of termination, unless GEHC’s payment obligation
has already been fulfilled.

 

10.3

Termination for Cause

 

10.3.1

Notice and Cure In the event that a first Party views that the second Party is
in material breach of its obligations hereunder then the first Party shall
provide written notice to the second Party providing a detailed explanation of
the asserted material breach. The second Party shall then either (1) cure such
asserted material breach within ninety (90) days after actual receipt of such
written notice (or such longer period as may be agreed by the Parties) or, if
the second Party disagrees that it is in material breach, (2) initiate dispute
resolution pursuant to Section 11.8 whereupon the ninety (90) day cure period
shall be tolled until the dispute is resolved.

 

10.3.2

Material Breach Either Party may terminate this Agreement upon written notice
for a material breach by the other Party but only after (1) the non-breaching
Party has provided the breaching Party with notice and an opportunity to cure as
specified in Section 10.3.1 and the breaching Party has failed to cure the
breach; and (2) any dispute resolution invoked under Section 11.8 pertaining to
the existence of a material breach has been resolved.

 

10.3.3

Financial Insolvency Either Party may terminate this Agreement upon written
notice upon the filing or institution of bankruptcy, reorganization, liquidation
or receivership proceedings, or upon an assignment of a substantial portion of
the assets for the benefit of creditors by the other Party; provided, however,
that in the case of any involuntary bankruptcy proceeding such right to
terminate shall only become effective if the Party consents to the involuntary
bankruptcy or such proceeding is not dismissed within ninety (90) days after the
filing thereof.

31 of 61
GEH-02948/Exclusive License and Alliance Agreement/GE Healthcare UK Limited

--------------------------------------------------------------------------------


10.3.4

Effect of Termination for Cause on Licenses

(a) If GEHC terminates this Agreement under Section 10.3 on the basis of
material breach for which GEHC cannot otherwise be made whole by Geron through a
legal action for damages initiated by GEHC, GEHC’s licenses pursuant to Section
3.1 shall continue and shall remain fully subject to all financial obligations
set forth in Article 5, except that such obligations from the effective date of
termination shall be reduced by * percent (* %). Notwithstanding the above, GEHC
shall not have any obligation to make any milestone payments under Section 5.1.3
that are due after the effective date of termination hereunder.

If GEHC terminates this Agreement under Section 10.3 on the basis of material
breach, Geron’s licenses pursuant to Section 3.2.1 shall terminate as of such
termination date.

(b) If Geron terminates this Agreement under Section 10.3 on the basis of
material breach, GEHC’s licenses pursuant to Section 3.1 shall terminate as of
such termination date.

               

10.4

Invalidity Assertion Geron may terminate this Agreement for cause upon the
initiation by, or on behalf of, GEHC or its Affiliates, of any action asserting
invalidity of Geron Background Patent Rights, Geron Future Patent Rights and
Geron’s interest in Alliance Patent Rights.

 

10.5

Conversion to Non-exclusive License

GEHC acknowledges that the exclusive licenses under Section 3.1 were granted by
Geron based on certain commercial milestones agreed upon in this Agreement. In
the event that the following commercial milestones are not reached by the times
indicated below, Geron may provide a written request that GEHC make the
milestone payment. In the event, that GEHC fails to make the milestone payment
to Geron within * (*) days of such request, Geron may convert the exclusive
license under Section 3.1.1 to a non-exclusive license. If the exclusive license
under Section 3.1.1 is converted to a non-exclusive license under this Section
10.5, GEHC shall no longer have an obligation to make any milestone payments
that are due after the effective date of conversion hereunder.

(a) Under Section 4.1, GEHC has a goal of commercially launching * Cellular
Assay Products within * years of the Effective Date. If two Cellular Assay
Products are not commercially launched within * years of the Effective Date,
Geron may request a payment of such commercial launch milestone payments set
forth in Section 5.1.2 in fulfillment of the * commercial launch milestones.

(b) Under Section 5.1.3(a), GEHC shall pay Geron a * dollars ($ * USD) payment
upon first realization of total aggregate Net Sales of Cellular Assay Products
of * dollars ($ * USD). If GEHC does not make total aggregate Net Sales of
Cellular Assay Products of * dollars ($ * USD) by *, Geron may request the
payment of * dollars ($ * USD).


____________________

*: Certain information on this page has been omitted and filed separately with
the Commission. Confidential treatment has been requested with respect to the
omitted portions.

32 of 61
GEH-02948/Exclusive License and Alliance Agreement/GE Healthcare UK Limited

--------------------------------------------------------------------------------


(c) Under Section 5.1.3(b), GEHC shall pay Geron a * dollars ($ * USD) payment
upon further realization of aggregate Net Sales of Cellular Assay Products of
another * dollars ($ * USD) for a total aggregate Net Sales of * dollars ($ *
USD). If GEHC does not make total aggregate Net Sales of Cellular Assay Products
of * dollars ($ * USD) by *, Geron may request the payment of * dollars ($ *
USD).

For the avoidance of doubt, any payments made in Sections 10.5 (a), (b) and (c)
shall be credited to GEHC in the event that GEHC does fulfill such milestone
after such payment, and this Section 10.5 shall not limit any of Geron’s rights
under Section 10.3. In the event that the non-abatement of Infringing Products
in Section 9.2.3(b)(iii) impacts the Net Sales of GEHC, the parties agree to
reasonably adjust the deadlines in Section 10.5(b) and 10.5(c) to take into
consideration the impact of the non-abatement.

               

10.6

Effect of Expiration or Termination; Survival

 

10.6.1

Expiration or termination of this Agreement shall not relieve the Parties of any
obligation accruing prior to such expiration or termination. Any expiration or
termination of this Agreement shall be without prejudice to the rights of either
Party against the other accrued or accruing under this Agreement prior to
expiration or termination, including, without limitation, the obligation to pay
royalties for Product(s) sold prior to such expiration or termination. The
provisions of Article 6 shall survive the expiration or termination of this
Agreement and shall continue in effect for ten (10) years. In addition, the
provisions of Articles 1, 7, 8, 9 and Sections 3.1.2, 3.2.1, 5.6, 10.3.4(a),
10.6.1, 11.5, 11.7, 11.8, 11.13, 11.14, and 11.15 shall survive any expiration
or termination of this Agreement.

 

10.6.2

Return of Information No later than sixty (60) days after the effective date of
any termination, each Party shall return or cause to be returned to the other
Party all Information in tangible form received from the other Party and all
copies thereof; provided, however that each Party may retain any Information
reasonably necessary for such Party’s continued practice under any license(s)
which do not terminate pursuant to this Section, and may keep one copy of
Information received from the other Party in its confidential files for record
purposes.

 

11. 

MISCELLANEOUS

 

11.1

Announcement

Except to the extent required by applicable law or as stated in Section 6.3.1,
any press release or other public announcement or statement regarding the
existence of this Agreement, or any of its terms or conditions, shall be subject
to the other party’s written prior approval.


____________________

*: Certain information on this page has been omitted and filed separately with
the Commission. Confidential treatment has been requested with respect to the
omitted portions.

33 of 61
GEH-02948/Exclusive License and Alliance Agreement/GE Healthcare UK Limited

--------------------------------------------------------------------------------


11.2

Force Majeure

               

11.2.1

Neither Party shall be held liable to the other Party nor be deemed to have
defaulted under or breached this Agreement for failure or delay in performing
any obligation under this Agreement to the extent that such failure or delay is
caused by or results from causes beyond the reasonable control of the affected
Party, potentially including, but not limited to, embargoes, war, acts of war
(whether war be declared or not), insurrections, riots, civil commotions,
strikes, lockouts or other labor disturbances, fire, floods, or other acts of
God, or acts, omissions or delays in acting by any governmental authority or the
other Party. The affected Party shall notify the other Party of such force
majeure circumstances as soon as reasonably practical, and shall promptly
undertake all reasonable efforts necessary to cure such force majeure
circumstances.

 

11.3

Export Control

Both parties undertake to comply with all applicable export/reexport control
laws and regulations issued by the country of origin, the U.S. Government, the
United Nations or other similar international organization regarding the
licensing and use of the technology and know-how covered by this Agreement and
the transfer of any immediate products, including spare parts and accessories,
based on such technology, including processes and services. The Parties agree
that these obligations shall survive the termination of this Agreement. For the
avoidance of doubt, GEHC shall be responsible for obtaining all necessary
permits for the transport of any and all materials from Geron to a GEHC facility
during the Alliance Workplan. Geron shall reasonably assist GEHC in obtaining
all necessary permits, including, but not limited to, providing tariff codes and
ECCN (Export Control Classification Number) as well as any other information
GEHC may reasonably request, as well as providing and executing any other
necessary documents for such purposes.

 

11.4

Assignment/ Change of Control

 

11.4.1

Except as provided in this Section 11.4, this Agreement may not be assigned or
otherwise transferred, nor may any right or obligation hereunder be assigned or
transferred, by either Party without the consent of the other Party. GEHC may,
without Geron’s consent, assign this Agreement and its rights and obligations
hereunder in whole or in part to an Affiliate or in connection with a Change of
Control (as defined below). Geron may, without GEHC’s consent, assign this
Agreement and its rights and obligations hereunder (except as specified below)
in connection with a Change of Control.

 

11.4.2

For purposes of this Section 11.4, a “Change of Control” of a Party shall be
deemed to occur if such Party is involved in a merger, reorganization or
consolidation, or if there is a sale of all or substantially all of such Party’s
assets or business relating to this Agreement or if a person or group other than
the current controlling person or group shall effectively acquire control of the
management and policies of such Party.

 

11.4.3

Any permitted assignee shall assume all obligations of its assignor under this
Agreement. Any attempted assignment not in accordance with this Section 11.4
shall be void.

 

11.5

Severability

 

11.5.1

If any one or more of the provisions contained in this Agreement is held
invalid, illegal or unenforceable in any respect, the validity, legality and
enforceability of the remaining provisions contained herein shall not in any way
be affected or impaired thereby, unless the absence of the invalidated
provision(s) adversely affects the substantive rights of the Parties. The
Parties shall in such an instance use their best efforts to replace the invalid,
illegal or unenforceable provision(s) with valid, legal and enforceable
provision(s) which, insofar as practical, implement the purposes of this
Agreement.

34 of 61
GEH-02948/Exclusive License and Alliance Agreement/GE Healthcare UK Limited

--------------------------------------------------------------------------------


11.6

Notices

 

11.6.1

All notices which are required or permitted hereunder shall be in writing and
sufficient if delivered personally, sent by facsimile (and promptly confirmed by
personal delivery, registered or certified mail or overnight courier), sent by
nationally-recognized overnight courier or sent by registered or certified mail,
postage prepaid, return receipt requested, addressed as follows:

                 

If to Geron, to:                    

Geron Corporation
230 Constitution Drive,
Menlo Park, CA 94025
Attention: Corporate Development
Facsimile No.: (*) *

 
 

If to GEHC, to:

Company Secretary
GE Healthcare UK Limited
Amersham Place, little Chalfont
Buckinghamshire HP7 9NA
United Kingdom
Facsimile No: + *  
 

and:

General Counsel
GE Healthcare Bio-Sciences AB
Björkgatan 30
751 84 Uppsala
SWEDEN
Facsimile No: + *

   

or to such other address(es) as the Party to whom notice is to be given may have
furnished to the other Party in writing in accordance herewith. Any such notice
shall be deemed to have been given: (a) when delivered, if personally delivered
or sent by facsimile on a business day (or if delivered or sent on a
non-business day, then on the next business day); (b) on the business day after
dispatch, if sent by nationally-recognized overnight courier; or (c) on the
fifth (5th) business day following the date of mailing, if sent by mail.


____________________

*: Certain information on this page has been omitted and filed separately with
the Commission. Confidential treatment has been requested with respect to the
omitted portions.

35 of 61
GEH-02948/Exclusive License and Alliance Agreement/GE Healthcare UK Limited

--------------------------------------------------------------------------------


11.7

Applicable Law

               

11.7.1

This Agreement shall be governed by and construed in accordance with the laws of
the State of Delaware and the patent laws of the United States, without
reference to any rules of conflict of laws.

 

11.8

Dispute Resolution

 

11.8.1

The Parties shall negotiate in good faith and use reasonable efforts to settle
any dispute, controversy or claim arising from or related to this Agreement or
the breach thereof. If the Parties do not fully settle, and a Party wishes to
pursue the matter, each such dispute, controversy or claim that is not an
“Excluded Claim” shall be finally resolved by binding arbitration in accordance
with the Commercial Arbitration Rules and Supplementary Procedures for Large
Complex Disputes of the American Arbitration Association (“AAA”), and judgment
on the arbitration award may be entered in any court having jurisdiction
thereof.

 

11.8.2

The arbitration shall be conducted by a panel of three persons experienced in
the pharmaceutical business: within thirty (30) days after initiation of
arbitration, each Party shall select one person to act as arbitrator; and the
two Party-selected arbitrators shall select a third arbitrator within thirty
(30) days of their appointment. If the arbitrators selected by the Parties are
unable or fail to agree upon the third arbitrator, the third arbitrator shall be
appointed by the AAA. The place of arbitration shall be New York, New York, and
all proceedings and communications shall be in English.

 

11.8.3

Either Party may apply to the arbitrators for interim injunctive relief until
the arbitration award is rendered or the controversy is otherwise resolved.
Either Party also may, without waiving any remedy under this Agreement, seek
from any court having jurisdiction any injunctive or provisional relief
necessary to protect the rights or property of that Party pending the
arbitration award. Each Party shall bear its own costs and expenses and
attorneys’ fees and an equal share of the arbitrators’ fees and any
administrative fees of arbitration.

 

11.8.4

Except to the extent necessary to confirm an award or as may be required by law,
neither a Party nor an arbitrator may disclose the existence, content, or
results of an arbitration without the prior written consent of both Parties. In
no event shall an arbitration be initiated after the date when commencement of a
legal or equitable proceeding based on the dispute, controversy or claim would
be barred by the applicable Delaware statute of limitations.

 

11.8.5

The Parties agree that, in the event of a dispute over the nature or quality of
performance under this Agreement, neither Party may terminate this Agreement
until final resolution of the dispute through arbitration or other judicial
determination. The Parties further agree that any payments made pursuant to this
Agreement pending resolution of the dispute shall be refunded if an arbitrator
or court determines that such payments are not due.

 

11.8.6

As used in this Section, the term “Excluded Claim” shall mean a dispute,
controversy or claim that concerns (a) the validity or infringement of a patent,
trademark or copyright; or (b) any antitrust, anti-monopoly or competition law
or regulation, whether or not statutory.

 

11.9

Non-solicitation

Except as provided for under Section 2.4(a), during the term of this Agreement
and for a period of one (1) year after the termination or expiration of this
Agreement, the parties will not directly recruit any person employed by the
other party to this Agreement.

36 of 61
GEH-02948/Exclusive License and Alliance Agreement/GE Healthcare UK Limited

--------------------------------------------------------------------------------


11.10

Entire Agreement; Amendments

 

11.10.1

This Agreement contains the entire understanding of the Parties with respect to
the Alliance Program and the licenses granted hereunder. Any other express or
implied agreements and understandings, either oral or written, with regard to
the Alliance Program or the licenses granted hereunder are superseded by the
terms of this Agreement. This Agreement may be amended, or any term hereof
modified, only by a written instrument duly executed by authorized
representatives of both Parties hereto. The Agreement may be executed in two or
more counterparts, each of which shall be deemed an original, but all of which
together shall constitute one and the same instrument

                 

11.11

Headings

 

11.11.1

The captions to the several Articles and Sections hereof are not a part of this
Agreement, but are merely for convenience to assist in locating and reading the
several Articles and Sections hereof.

 

11.12

Independent Contractors

 

11.12.1

It is expressly agreed that Geron and GEHC shall be independent contractors and
that the relationship between the Parties shall not constitute a partnership,
joint venture or agency. Neither Geron nor GEHC shall have the authority to make
any statements, representations or commitments of any kind, or to take any
action, which shall be binding on the other Party, without the prior written
consent of the other Party.

 

11.13

Waiver

 

11.13.1

The waiver by either Party hereto of any right hereunder, or of any failure of
the other Party to perform, or of any breach by the other Party, shall not be
deemed a waiver of any other right hereunder or of any other breach by or
failure of such other Party, whether of a similar nature or otherwise.

 

11.14

Cumulative Remedies

 

11.14.1

No remedy referred to in this Agreement is intended to be exclusive, but each
shall be cumulative and in addition to any other remedy referred to in this
Agreement or otherwise available under law.

 

11.15

Waiver of Rule of Construction

 

11.15.1

Each Party has had the opportunity to consult with counsel in connection with
the review, drafting and negotiation of this Agreement. Accordingly, the rule of
construction that any ambiguity in this Agreement shall be construed against the
drafting Party shall not apply.

 

[SIGNATURE PAGE FOLLOWS]

37 of 61
GEH-02948/Exclusive License and Alliance Agreement/GE Healthcare UK Limited

--------------------------------------------------------------------------------

     IN WITNESS WHEREOF, the Parties have executed this Agreement as of the date
first set forth above.

GE HEALTHCARE UK LIMITED            GERON CORPORATION
  By: /s/ Konstantin Fiedler  By: /s/ David J. Earp    Name:   Konstantin
Fiedler, Ph.D. Name:   David J. Earp, J.D., Ph.D.   Title: General Manager  
Title: Chief Patent Counsel Cell Technologies   Senior Vice President Business
Development
  Date: 6/29/2009  Date: June 29, 2009 


38 of 61
GEH-02948/Exclusive License and Alliance Agreement/GE Healthcare UK Limited

--------------------------------------------------------------------------------

SCHEDULE 1.21

GERON BACKGROUND PATENT RIGHTS

Title Country Status Patent / Application No. * * * * * * * * * * * * * * * * *
* * * * * * * * * * * * * * * * * * * * * * * * * * * * * * * * * * * * * * *


____________________

*: Certain information on this page has been omitted and filed separately with
the Commission. Confidential treatment has been requested with respect to the
omitted portions.

39 of 61
GEH-02948/Exclusive License and Alliance Agreement/GE Healthcare UK Limited

--------------------------------------------------------------------------------


Title Country Status Patent / Application No. * * * * * * * * * * * * * * * * *
* * * * * * * * * * * * * * * * * * * * * * * * * * * * * * * * * * * * * * * *
* * * * * * * * * * * * * * *


____________________

*: Certain information on this page has been omitted and filed separately with
the Commission. Confidential treatment has been requested with respect to the
omitted portions.

40 of 61
GEH-02948/Exclusive License and Alliance Agreement/GE Healthcare UK Limited

--------------------------------------------------------------------------------


Title Country Status Patent / Application No. * * * * * * * * * * * * * * * * *
* * * * * * * * * * * * * * * * * * * * * * * * * * * * * * * * * * * * * * * *
* * * * * * * * * * *


____________________

*: Certain information on this page has been omitted and filed separately with
the Commission. Confidential treatment has been requested with respect to the
omitted portions.

41 of 61
GEH-02948/Exclusive License and Alliance Agreement/GE Healthcare UK Limited

--------------------------------------------------------------------------------


Title Country Status Patent / Application No. * * * * * * * * * * * * * * * * *
* * * * * * * * * * * * * * * * * * * * * * * * * * * * * * * * * * * * * * * *
* * * * * * * * * * * * * * *


____________________

*: Certain information on this page has been omitted and filed separately with
the Commission. Confidential treatment has been requested with respect to the
omitted portions.

42 of 61
GEH-02948/Exclusive License and Alliance Agreement/GE Healthcare UK Limited

--------------------------------------------------------------------------------


Title Country Status Patent / Application No. * * * * * * * * * * * * * * * * *
* * * * * * * * * * * * * * * * * * * * * * * * * * * * * * * * * * * * * * * *
* * * * * * * * * * * * * * *


____________________

*: Certain information on this page has been omitted and filed separately with
the Commission. Confidential treatment has been requested with respect to the
omitted portions.

43 of 61
GEH-02948/Exclusive License and Alliance Agreement/GE Healthcare UK Limited

--------------------------------------------------------------------------------


Title Country Status Patent / Application No. * * * * * * * * * * * * * * * * *
* * * * * * * * * * * * * * * * * * * * * * * * * * * * * * * * * * * * * * * *
* * * * * * * * * * * * * * * * * * *


____________________

*: Certain information on this page has been omitted and filed separately with
the Commission. Confidential treatment has been requested with respect to the
omitted portions.

44 of 61
GEH-02948/Exclusive License and Alliance Agreement/GE Healthcare UK Limited

--------------------------------------------------------------------------------


Title Country Status Patent / Application No. * * * * * * * * * * * * * * * * *
* * * * * * * * * * * * * * * * * * * * * * * * * * * * * * * * * * * * * * * *
* * * * * * * * * * *


____________________

*: Certain information on this page has been omitted and filed separately with
the Commission. Confidential treatment has been requested with respect to the
omitted portions.

45 of 61
GEH-02948/Exclusive License and Alliance Agreement/GE Healthcare UK Limited

--------------------------------------------------------------------------------


Title Country Status Patent / Application No. * * * * * * * * * * * * * * * * *
* * * * * * * * * * * * * * * * * * * * * * * * * * * * * * * * * * * * * * * *
* * * * * * * * * * *


____________________

*: Certain information on this page has been omitted and filed separately with
the Commission. Confidential treatment has been requested with respect to the
omitted portions.

46 of 61
GEH-02948/Exclusive License and Alliance Agreement/GE Healthcare UK Limited

--------------------------------------------------------------------------------


Title Country Status Patent /       Application No. *  *  *  *  *  *  *  *  * 
*  *  *  *  *  *  *  *  *  *  *  *  *  *  *  *  *  *  *  *  *  *  *  *  *  *  * 
*  *  *  *  *  *  *  *  *  *  *  *  *  *  *  *  *  *  *  *  *  *  *  *  *  *  * 
* 


____________________

*: Certain information on this page has been omitted and filed separately with
the Commission. Confidential treatment has been requested with respect to the
omitted portions.

47 of 61
GEH-02948/Exclusive License and Alliance Agreement/GE Healthcare UK Limited

--------------------------------------------------------------------------------


Title  Country  Status  Patent /           Application No.  *  *  *  *  *  *  * 
*  *  *  *  *  *  *  *  *  *  *  *  *  *  *  *  *  *  *  *  *  *  *  *  *  *  * 
*  *  *  *  *  *  *  *  *  *  *  *  *  *  *  *  *  *  *  *  *  *  *  *  *  * 


____________________

*: Certain information on this page has been omitted and filed separately with
the Commission. Confidential treatment has been requested with respect to the
omitted portions.

48 of 61
GEH-02948/Exclusive License and Alliance Agreement/GE Healthcare UK Limited

--------------------------------------------------------------------------------


Title  Country  Status  Patent /           Application No.  *  *  *  *  *  *  * 
*  *  *  *  *  *  *  *  *  *  *  *  *  *  *  *  *  *  *  *  *  *  *  *  *  *  * 
*  *  *  *  *  *  *  *  *  *  *  *  *  *  *  *  *  *  *  *  *  *  *  *  *  *  * 
*  *  * 


____________________

*: Certain information on this page has been omitted and filed separately with
the Commission. Confidential treatment has been requested with respect to the
omitted portions.

49 of 61
GEH-02948/Exclusive License and Alliance Agreement/GE Healthcare UK Limited

--------------------------------------------------------------------------------


Title  Country  Status  Patent /           Application No.  *  *  *  *  *  *  * 
*  *  *  *  *  *  *  *  *  *  *  *  *  *  *  *  *  *  *  *  *  *  *  *  *  *  * 
*  *  *  *  *  *  *  *  *  *  *  *  *  *  *  *  *  *  *  *  *  *  *  *  *  *  * 
*  *  *  *  *  *  * 


____________________

*: Certain information on this page has been omitted and filed separately with
the Commission. Confidential treatment has been requested with respect to the
omitted portions.

50 of 61
GEH-02948/Exclusive License and Alliance Agreement/GE Healthcare UK Limited

--------------------------------------------------------------------------------


Title  Country  Status  Patent /           Application No.  *  *  *  *  *  *  * 
*  *  *  *  *  *  *  *  *  *  *  *  *  *  *  *  *  *  *  *  *  *  *  *  *  *  * 
*  *  *  *  *  *  *  *  *  *  *  *  *  *  *  *  *  *  *  *  *  *  *  *  *  *  * 
*  *  *  *  *  *  *  *  *  *  *  *  *  *  *  *  *  *  *  *  *  *  *  *  *  *  * 
*  *  *  * 


____________________

*: Certain information on this page has been omitted and filed separately with
the Commission. Confidential treatment has been requested with respect to the
omitted portions.

51 of 61
GEH-02948/Exclusive License and Alliance Agreement/GE Healthcare UK Limited

--------------------------------------------------------------------------------


Title  Country  Status  Patent /           Application No.  *  *  *  *  *  *  * 
*  *  *  *  *  *  *  *  *  *  *  *  *  *  *  *  *  *  *  *  *  *  *  *  *  *  * 
*  *  *  *  *  *  *  *  *  *  *  *  *  *  *  *  *  *  *  *  *  *  *  *  *  *  * 
*  *  *  *  *  *  *  *  *  *  * 


____________________

*: Certain information on this page has been omitted and filed separately with
the Commission. Confidential treatment has been requested with respect to the
omitted portions.

52 of 61
GEH-02948/Exclusive License and Alliance Agreement/GE Healthcare UK Limited

--------------------------------------------------------------------------------


Title  Country  Status  Patent /           Application No.  *  *  *  *  *  *  * 
*  *  *  *  *  *  *  *  *  *  *  *  *  *  *  *  *  *  *  *  *  *  *  *  *  *  * 
*  *  *  *  *  *  *  *  *  * 


____________________

*: Certain information on this page has been omitted and filed separately with
the Commission. Confidential treatment has been requested with respect to the
omitted portions.

53 of 61
GEH-02948/Exclusive License and Alliance Agreement/GE Healthcare UK Limited

--------------------------------------------------------------------------------

SCHEDULE 2.2

ALLIANCE WORKPLAN

*

 

 

 

 

 


 

 

 

 

 

____________________

*: Certain information on this page has been omitted and filed separately with
the Commission. Confidential treatment has been requested with respect to the
omitted portions.

54 of 61
GEH-02948/Exclusive License and Alliance Agreement/GE Healthcare UK Limited

--------------------------------------------------------------------------------

SCHEDULE 2.4 (b)

CELL BANK COSTS

*

Item  Cost ($USD)  *  $ *(x *)  *  $ *(x *)  Total *  $ *   


*

Attribute  Method  Cost ($USD)  *  *  $ *    *  *  $ *    *  *  $ *    *  *  $
*    *  *  $ * (x *)  *  *  $ *    *  *  $ * (x *)  *  *  $ * (x *)  *  *  $ *
(x *)  Total *    $ *   


____________________

*: Certain information on this page has been omitted and filed separately with
the Commission. Confidential treatment has been requested with respect to the
omitted portions.

55 of 61
GEH-02948/Exclusive License and Alliance Agreement/GE Healthcare UK Limited

--------------------------------------------------------------------------------

SCHEDULE 5.2.2(a)

ROYALTY STEP-UP

Patent Products  Royalty payable to Geron *  Royalty payable to Geron *  Patent
Products in Sections       5.2.1(a) and 5.2.2(a)(i)  * %  * %  Patent Products
in Sections       5.2.1(b) and 5.2.2(a)(ii)  * %  * % 


SCHEDULE 5.2.2(b)

ROYALTY STACKING

Patent Products   Minimum royalty payable to Geron *  Minimum royalty payable to
Geron * Patent Products in Sections      5.2.1(a) and 5.2.2(a)(i)  * %  * % 
Patent Products in Sections      5.2.1(b) and 5.2.2(a)(ii)  * %  * % 

____________________


*: Certain information on this page has been omitted and filed separately with
the Commission. Confidential treatment has been requested with respect to the
omitted portions.

56 of 61
GEH-02948/Exclusive License and Alliance Agreement/GE Healthcare UK Limited

--------------------------------------------------------------------------------

SCHEDULE 6.3.1.

JOINT PRESS RELEASE

PRESS RELEASE

GE Healthcare and Geron announce exclusive global agreement to commercialize
stem cell drug discovery technologies

CHALFONT ST GILES, UK & MENLO PARK, CALIFORNIA, 30 JUNE 2009 - GE Healthcare, a
unit of General Electric Company (NYSE: GE), and Geron Corporation (Nasdaq:
GERN) today announced that they have entered into a global exclusive license and
alliance agreement to develop and commercialize cellular assay products derived
from human embryonic stem cells (hESCs) for use in drug discovery, development
and toxicity screening. Financial terms are not being disclosed.

“This agreement marks a further step in GE Healthcare’s cell technology strategy
aimed at addressing the potential of stem cell applications in the drug
discovery and therapy markets,” said Konstantin Fiedler, General Manager, Cell
Technologies, GE Healthcare. “Combining GE Healthcare’s reach into the drug
discovery and research markets as well our expertise in cell manufacturing with
Geron’s expertise and IP in hESCs, means that together, we will be able together
to accelerate the development of hESC-derived products for drug discovery and
development.”

“Geron is intensely focused on developing hESC-based cell therapies, and the
expertise that we have developed in scalable manufacturing and differentiation
of hESCs to specific cell types is directly applicable to the production of
these cells for drug discovery,” said David J. Earp, J.D., Ph.D. Geron’s Senior
Vice President of Business Development and Chief Patent Counsel. “In GE
Healthcare we have found the ideal partner with whom to develop this near-term
commercial opportunity. There is much anticipation of the availability of
hESC-derived cells for drug discovery applications within the pharmaceutical
industry and we look forward to working closely with GE Healthcare to deliver
these promising products.”

Under the terms of the agreement, GE Healthcare has been granted an exclusive
license under Geron’s extensive intellectual property portfolio covering the
growth and differentiation of hESCs, as well as a sublicense under Geron’s
rights to the foundational hESC patents held by the Wisconsin Alumni Research
Foundation. GE Healthcare and Geron have established a multi-year alliance
program under which scientists from the two companies will work closely together
to develop hESC-based products for drug discovery. The program will use stem
cells derived from hESC lines listed on the NIH Human Pluripotent Stem Cell
Registry. GE Healthcare will fund the R&D program and will be responsible for
manufacturing, sales and distribution of products developed under the agreement.

57 of 61
GEH-02948/Exclusive License and Alliance Agreement/GE Healthcare UK Limited

--------------------------------------------------------------------------------

Up to three quarters of toxicity problems are not detected until preclinical or
later stages of drug development and this significantly increases the cost of
developing new drugs. Earlier detection of toxicity problems could reduce both
overall drug development costs and potentially harmful patient exposure in
clinical trials. The GE Healthcare – Geron alliance will develop cellular assay
products derived from hESCs that could be used in early in vitro screening of
drug candidates.

Cells derived from hESCs have similar attributes to their counterparts in the
body, and can therefore be used to predict many pharmacological characteristics
of a drug candidate. Cardiotoxicity and hepatotoxicity are the most common
causes of drug safety liabilities and withdrawal of drugs during development.
Derivation of functional cell types from hESCs, in particular hepatocytes of the
liver and cardiomyocytes of the heart, could provide a reliable supply of cells
to perform metabolism, biodistribution and toxicity testing of drug candidates.

The combination of GE Healthcare’s Cell Factory capability for cell reproduction
and manufacturing with Geron’s hESC technology makes it possible to generate a
large scale supply of hESC-derived cells which retain normal cellular functions
and could address bottlenecks in new drug research and accelerate the drug
development process. The first products developed in the GE Healthcare and Geron
alliance are expected to be available by early 2010, with a pipeline of products
to follow.

Under the terms of the agreement, intellectual property rights arising from the
alliance program research will be shared, with GE Healthcare receiving rights
for the development of drug discovery technologies, and Geron receiving rights
for cellular therapies applications.

----------------ends------------------


About GE Healthcare

GE Healthcare provides transformational medical technologies and services that
are shaping a new age of patient care. Our broad expertise in medical imaging
and information technologies, medical diagnostics, patient monitoring systems,
drug discovery, biopharmaceutical manufacturing technologies, performance
improvement and performance solutions services help our customers to deliver
better care to more people around the world at a lower cost. In addition, we
partner with healthcare leaders, striving to leverage the global policy change
necessary to implement a successful shift to sustainable healthcare systems.

Our "healthymagination" vision for the future invites the world to join us on
our journey as we continuously develop innovations focused on reducing costs,
increasing access and improving quality and efficiency around the world.
Headquartered in the United Kingdom, GE Healthcare is a $17 billion unit of
General Electric Company (NYSE: GE). Worldwide, GE Healthcare employs more than
46,000 people committed to serving healthcare professionals and their patients
in more than 100 countries. For more information about GE Healthcare, visit our
website at www.gehealthcare.com.

58 of 61
GEH-02948/Exclusive License and Alliance Agreement/GE Healthcare UK Limited

--------------------------------------------------------------------------------

About Geron

Geron is a biopharmaceutical company that is developing first-in-class
therapeutic products for the treatment of cancer and chronic degenerative
diseases, including spinal cord injury, heart failure and diabetes. The products
are based on our core expertise in telomerase and human embryonic stem cells.
For more information about Geron, visit www.geron.com.

Safe Harbor

This news release may contain forward-looking statements made pursuant to the
“safe harbor” provisions of the Private Securities Litigation Reform Act of
1995. Investors are cautioned that statements in this press release regarding
potential applications of Geron’s human embryonic stem cell technology
constitute forward-looking statements that involve risks and uncertainties,
including, without limitation, risks inherent in the development and
commercialization of potential products, uncertainty of clinical trial results
or regulatory approvals or clearances, need for future capital, dependence upon
collaborators and maintenance of our intellectual property rights. Actual
results may differ materially from the results anticipated in these
forward-looking statements. Additional information on potential factors that
could affect our results and other risks and uncertainties are detailed from
time to time in Geron’s periodic reports, including the annual report on Form
10-Q for the quarter ended March 31, 2009.

Contact     GE Healthcare:  Geron:  Conor McKechnie  Anna Krassowska  Media
Relations  Investor and Media Relations  conor.mckechnie@ge.com  info@geron.com 
+44 771 751 7028  650-473-7765 


 

59 of 61
GEH-02948/Exclusive License and Alliance Agreement/GE Healthcare UK Limited

--------------------------------------------------------------------------------

SCHEDULE 7.1.1

GERON EXCEPTIONS

None

 

SCHEDULE 7.1.1(g)

The warranty in Section 7.1.1(g) is limited to intellectual property relating to
human embryonic stem cells. It excludes all other intellectual property owned or
assigned to Geron, such as intellectual property relating to telomerase
technology and nuclear transfer (cloning) technology.

 

 

60 of 61
GEH-02948/Exclusive License and Alliance Agreement/GE Healthcare UK Limited

--------------------------------------------------------------------------------

SCHEDULE 7.1.2

GEHC EXCEPTIONS

None

 

 

 

 

 

 

 

 

 

 

61 of 61
GEH-02948/Exclusive License and Alliance Agreement/GE Healthcare UK Limited

--------------------------------------------------------------------------------